EXHIBIT NO. 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Second Amendment") is dated as
of January 31, 2002 among GERBER SCIENTIFIC, INC. (the "Borrower"), WACHOVIA
BANK, N.A., as Agent (the "Agent") and WACHOVIA BANK, N.A., FLEET NATIONAL BANK,
BNP PARIBAS, JPMORGAN CHASE BANK (FORMERLY THE CHASE MANHATTAN BANK), ABN AMRO
BANK N.V., CITIZENS BANK OF MASSACHUSETTS, FIRST UNION NATIONAL BANK, HARRIS
TRUST AND SAVINGS BANK and MELLON BANK, N.A. (collectively, the "Banks");

W

I T N E S S E T H:



WHEREAS, the Borrower, the Agent and the Banks executed and delivered that
certain Amended and Restated Credit Agreement, dated as of March 14, 2001, as
amended by First Amendment to Credit Agreement dated as of July 23, 2001 (as so
amended, the "Credit Agreement");

WHEREAS, the Borrower has requested and the Agent and the Banks have agreed to
certain amendments to the Credit Agreement, subject to the terms and conditions
hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrower, the Agent and the Banks hereby
covenant and agree as follows:

    Definitions
    . Unless otherwise specifically defined herein, each term used herein which
    is defined in the Credit Agreement shall have the meaning assigned to such
    term in the Credit Agreement. Each reference to "hereof", "hereunder",
    "herein" and "hereby" and each other similar reference and each reference to
    "this Agreement" and each other similar reference contained in the Credit
    Agreement shall from and after the date hereof refer to the Credit Agreement
    as amended hereby.
    Amendment to Section 1.01
    . Section 1.01 of the Credit Agreement hereby is amended by adding the
    following new definitions in appropriate alphabetical sequence, and, to the
    extent any such defined terms were previously included in the Credit
    Agreement, by deleting such previous definitions:
    
    "Approved Depositary" has the meaning set forth in the Security Agreement.
    
    "Approved Intermediary" has the meaning set forth in the Security Agreement.
    
    "Capital Expenditures" means for any period the sum of all capital
    expenditures incurred during such period by the Borrower and its
    Consolidated Subsidiaries, as determined in accordance with GAAP; provided
    that Capital Expenditures shall not include capitalized interest or any
    amortized deferred financing costs which are included in the computation of
    Consolidated Interest Expense.
    
    "Cash Collections" has the meaning set forth in the Security Agreement.
    
    "Cash Management Agreements" means, individually and collectively, as the
    context shall require, any agreements between the Borrower, on the one hand,
    and any Bank, on the other hand, whether now or hereafter in effect,
    pursuant to which such Bank provides Cash Management Services, and all
    amendments thereto, supplements thereof, and replacements therefor.
    
    "Cash Management Services" shall mean cash management services for
    operating, collection, payroll and trust accounts of the Borrower and/or its
    Subsidiaries provided by a Cash Management Services Provider and/or its
    Affiliates, including, without limitation, automatic clearing house
    services, control disbursement services, electronic funds transfer services,
    information reporting services, lockbox services, stop payment services, and
    wire transfer services.
    
    "Cash Management Services Obligations" means any and all obligations of the
    Borrower and/or any of its Subsidiaries to any Cash Management Services
    Provider and/or any of its Affiliates under any of the Cash Management
    Agreements or otherwise relating to any of the Cash Management Services.
    
    "Cash Management Services Provider" means any Bank or Affiliate thereof
    which provides Cash Management Services to the Borrower and/or any of its
    Affiliates under any of the Cash Management Agreements or otherwise relating
    to any of the Cash Management Services, in its capacity as the provider of
    such services.
    
    "Collateral" means (i) the Pledged Stock, (ii) the Intercompany Notes, (iii)
    all of the personal property described in the Security Agreement; (iv) all
    of the Designated Real Property, (v) the German Collateral and (vi) the UK
    Collateral.
    
    "Commitment Reduction Dates" means (i) the Second Amendment Effective Date,
    and (ii) April 30, 2002.
    
    "Consolidated EBITDA" means at any date the sum of the following, on a
    consolidated basis in accordance with GAAP for the Borrower and its
    Consolidated Subsidiaries, calculated at the end of each Fiscal Quarter for
    the Fiscal Quarter most recently ended and the immediately preceding 3
    Fiscal Quarters (and (1) with respect to any Consolidated Subsidiary
    acquired during such 4 Fiscal Quarter period, such Consolidated Subsidiary
    shall be included on a pro forma, historical basis as if it had been a
    Consolidated Subsidiary during such entire 4 Fiscal Quarter period, and (2)
    from and after an Approved Gerber Coburn Sale, Gerber Coburn shall be
    excluded from such calculations in the Fiscal Quarter of the sale and the
    immediately preceding 3 Fiscal Quarters): (i) Consolidated Net Income; plus
    (ii) Consolidated Interest Expense; plus (iii) Consolidated Taxes; plus (iv)
    depreciation expense; plus (v) amortization expense; plus (vi) for all
    periods prior to (but not including or after) the Third Fiscal Quarter of
    the 2002 Fiscal Year, other non-cash charges.
    
    "Consolidated Net Income" means, for any period, the sum of: (1) Net Income
    of the Borrower and its Consolidated Subsidiaries determined on a
    consolidated basis (and with respect to any Consolidated Subsidiary acquired
    during a 4 consecutive Fiscal Quarter period, such Consolidated Subsidiary
    shall be included on a pro forma, historical basis as if it had been a
    Consolidated Subsidiary during such entire 4 Fiscal Quarter period), but
    excluding (i) extraordinary items and (ii) any equity interests of the
    Borrower or any Subsidiary in the unremitted earnings of any Person that is
    not a Subsidiary; plus (2) pension curtailment expense anticipated to be
    incurred in the 2002 Fiscal Year; plus (3) an anticipated loss on the sale
    of the Sullivan Avenue Property, plus (4) Special Restructuring Charges.
    
    "German Collateral" means the real property, buildings, improvements and
    fixtures comprising a manufacturing and warehouse facility owned by Spandex
    or its subsidiary, H Brunner GmbH, located at Am Risisee 11, 77855 Achern 16
    (Gamshurst), Germany.
    
    "German Collateral Documents" mean, with respect to the German Collateral,
    in each case in form and substance reasonably satisfactory to the Agent and
    in favor of the Agent, for the ratable benefit of the Banks, to secure the
    Secured Obligations: (i) the notarial deed for the creation of an
    unconditional mortgage (Grundschuld) on the real property portion thereof
    suitable for the registration in the real estate register (Buchgrundschuld);
    and (ii) such other documents and instruments as the Agent may reasonably
    request with respect to the German Collateral.
    
    "Mandatory Prepayment Amount" means, as of the date of determination, the
    aggregate amount of all mandatory prepayments actually made as of such date,
    from and after the Second Amendment Effective Date, pursuant to Section
    2.10(c).
    
    "Net Proceeds of Debt" means, in connection with the issuance or incurrence
    by the Borrower or any Subsidiary of any Debt of the types described in
    clauses (i), (ii), or (vi) of the definition of "Debt", other than Debt from
    the Borrower or any Subsidiary to the Borrower or any other Subsidiary (but
    not including in "Net Proceeds of Debt", or any replacements, refundings or
    refinancings of existing Debt, except to the extent, if any, that the
    principal amount thereof is increased), the cash proceeds received from such
    issuance or incurrence, net of attorneys' fees, investment banking fees,
    agent's fees, facility fees, accountants' fees and other customary fees and
    expenses actually incurred in connection therewith.
    
    "Permitted Petty Cash Depositary Accounts" has the meaning set forth in the
    Security Agreement.
    
    "Second Amendment Effective Date" means January 31, 2002.
    
    "Secured Obligations" means (i) the Revolver Obligations, (ii) all Hedge
    Obligations; (iii) all Cash Management Services Obligations; and (iv) all
    other Secured Obligations, including Enforcement Costs, described in any of
    the Security Documents.
    
    "Secured Parties" means the Collateral Agent and (i) the Agent and the
    Banks, with respect to the Revolver Obligations, (ii) the Hedge Providers,
    with respect to the Hedge Obligations, and (iii) the Cash Management
    Services Providers, with respect to the Cash Management Services
    Obligations.
    
    "Security Documents" means the Pledge Agreements, the Security Agreement,
    any control agreement executed pursuant to Section 3.1.11 of the Security
    Agreement, the Hazardous Materials Indemnity Agreements, the Mortgages, the
    German Collateral Documents and the UK Collateral Documents.
    
    "Special Restructuring Charges" means, as of any date of determination, cash
    restructuring charges anticipated to be taken in the 2002 Fiscal Year, which
    (i) have actually been taken as of the date of determination, (ii) pertain
    to employee separation, (iii) do not exceed in the aggregate $5,000,000 and
    (iv) are rounded to the nearest $1,000.
    
    "Sullivan Avenue Property" means the Property of the Borrower consisting of
    unimproved land and located at 425 Sullivan Avenue, South Windsor,
    Connecticut.
    
    "UK Collateral" means the real property, buildings, improvements and
    fixtures comprising a manufacturing and warehouse facility owned by Spandex
    or its subsidiary, Ultramark Adhesive Products Ltd, located at 38 Port Royal
    Avenue, Lune Industrial Estate, Lancaster UK LA15QP.
    
    "UK Collateral Documents" mean, with respect to the UK Collateral, in each
    case in form and substance reasonably satisfactory to the Agent and in favor
    of the Agent, for the ratable benefit of the Banks, to secure the Secured
    Obligations: (i) a fixed charge on the UK Collateral, including a limited
    and exculpated guaranty of the Secured Obligations; and (ii) such other
    documents and instruments as the Agent may reasonably request with respect
    to the UK Collateral.
    
    Amendment to Section 2.02(a)(iv)
    . Section 2.02(a)(iv) of the Credit Agreement is amended by deleting it in
    its entirety, and substituting the following therefor:
    
    (iv) in the case of a Fixed Rate Borrowing, the duration of the Interest
    Period applicable thereto, subject to the provisions of the definition of
    Interest Period; provided that if a Commitment Reduction Date is scheduled
    to occur during the Interest Period so selected, and as a result thereof
    (but for this proviso) the Borrower shall become obligated to prepay or
    repay all or any portion of the Loans on such Commitment Reduction Date
    pursuant to Section 2.10, then a portion of such Fixed Rate Borrowing which
    is equal to the amount of the Loans that would otherwise be so prepaid or
    repaid on such Commitment Reduction Date either (A) shall have applicable
    thereto an Interest Period or Interest Periods, as selected by the Borrower,
    ending on or before the Commitment Reduction Date on which Loans
    corresponding in amount to such portion would otherwise be prepaid or
    repaid, or (B) shall instead be made as a Base Rate Borrowing.
    
    Amendment to Section 2.05(a)
    . Section 2.05(a) of the Credit Agreement hereby is amended by deleting it
    in its entirety, and substituting the following therefor:
    
    "Applicable Margin" means: (i) for the period commencing on the Second
    Amendment Effective Date to and including the first Performance Pricing
    Determination Date after the Second Amendment Effective Date, (x) for any
    Base Rate Loan, 1.00% and (y) for each Fixed Rate Loan, 2.75% and (ii) from
    and after the first Performance Pricing Determination Date after the Second
    Amendment Effective Date, the percentage determined on each Performance
    Pricing Determination Date by reference to the table set forth below, the
    type of Loan and the Leverage Ratio for the quarterly or annual period
    ending immediately prior to such Performance Pricing Determination Date.

    Leverage Ratio
    
    
     
    
    < 2.0 to 1.0
    
    Base Rate Applicable Margin
    
    
    0.00%
    
    Euro-Dollar Rate Applicable Margin
    
    
    1.175%
    
    ³ 2.0 to 1.0 but
    < 2.5 to 1.0
    
    0.00%
    
    1.50%
    
    ³ 2.5 to 1.0 but
    < 3.0 to 1.0
    
    0.00%
    
    2.00%
    
    ³ 3.0 to 1.0 but
    < 3.5 to 1.0
    
    1.00%
    
    2.25%
    
    ³ 3.50 to 1.0 but
    < 4.25 to 1.0
    
    1.00%
    
    2.75%
    
    ³ 4.25 to 1.0
    
    1.00%
    
    3.25%

    

    In determining interest for purposes of this Section 2.05 and fees for
    purposes of Section 2.06(ii), the Borrower and the Banks shall refer to the
    Borrower's most recent consolidated quarterly and annual (as the case may
    be) financial statements delivered pursuant to Section 5.01(a) or (b), as
    the case may be. If such financial statements require a change in interest
    pursuant to this Section 2.05 or fees pursuant to Section 2.06(ii), the
    Borrower shall deliver to the Agent, along with such financial statements, a
    notice to that effect, which notice shall set forth in reasonable detail the
    calculations supporting the required change. The "Performance Pricing
    Determination Date" is the date on which such financial statements are
    delivered pursuant to Section 5.01(a) or (b), as applicable. Any such
    required change in interest and fees shall become effective on such
    Performance Pricing Determination Date, and shall be in effect until the
    next Performance Pricing Determination Date, provided that: (x) for Fixed
    Rate Loans, changes in interest shall only be effective for Interest Periods
    commencing on or after the Performance Pricing Determination Date; (y) in
    the event the financial statements are not timely delivered pursuant to
    Section 5.01(a) or (b), the Applicable Margin shall be the highest
    percentage set forth above, until such financial statements are delivered,
    and (z) no fees or interest shall be decreased pursuant to this Section 2.05
    or Section 2.06(ii) if a Default is in existence on the Performance Pricing
    Determination Date.

    Amendment to Section 2.06
    . Section 2.06 of the Credit Agreement hereby is amended by deleting it in
    its entirety, and substituting the following therefor:

    Section 2.06. Fees. The Borrower shall pay to the Agent: (i) for the sole
    account of the Agent, the fees payable to it pursuant to the Arranger's
    Letter Agreement, payable at the times specified therein; and (ii) for the
    ratable account of each Bank, a facility fee, calculated in the manner
    provided in the last paragraph of Section 2.05(a), if applicable, on the
    aggregate daily amount of such Bank's Commitment (without taking into
    account the amount of the outstanding Loans made by such Bank, but including
    such Bank's ratable share of its Commitment as it relates to the full
    $5,000,000 maximum amount of the Special Restructuring Charges for purposes
    of computing the Commitments, whether or not such maximum amount of the
    Special Restructuring Charges have actually been taken as of the date of
    determination), at a rate per annum equal to (i) for the period commencing
    on the Second Amendment Effective Date to and including the first
    Performance Pricing Determination Date after the Second Amendment Effective
    Date, 0.50% and (ii) from and after the first Performance Pricing
    Determination Date, the percentage determined on each Performance Pricing
    Determination Date by reference to the table set forth below and the
    Leverage Ratio for the quarterly or annual period ending immediately prior
    to such Performance Pricing Determination Date:

    Leverage Ratio
    
    Facility Fee
    
    < 2.0 to 1.0
    
    0.20%
    
    ³ 2.0 to 1.0 but
    < 2.5 to 1.0
    
    0.25%
    
    ³ 2.5 to 1.0 but
    < 3.0 to 1.0
    
    0.30%
    
    ³ 3.0 to 1.0 but
    < 3.5 to 1.0
    
    0.40%
    
    ³ 3.50 to 1.0 but
    < 4.25 to 1.0
    
    0.50%
    
    ³ 4.25 to 1.0
    
    0.75%
    
    Such facility fees shall accrue from and including the Second Amendment
    Effective Date up to the Termination Date and shall be payable on each March
    31, June 30, September 30 and December 31 and on the Termination Date.
    
    Amendment to Section 2.07. Section 2.07 of the Credit Agreement hereby is
    amended by deleting it in its entirety, and substituting the following
    therefor:
    
    SECTION 2.07. Optional Termination or Reduction of Commitments. The Borrower
    may, upon at least 3 Domestic Business Days' notice to the Agent, terminate
    at any time, or proportionately reduce the Unused Commitment from time to
    time by an aggregate amount of at least $5,000,000 and any larger
    incremental multiple of $1,000,000. The Borrower hereby irrevocably and
    voluntarily elects to reduce the Commitments to the Commitment levels set
    forth below on the Commitment Reduction Dates set forth below (to the extent
    not already reduced to or below such levels as a result of the application
    of Section 2.08(b)):

    Commitment Reduction Date
    
    New Commitment Level
    
    Second Amendment Effective Date
    
    the sum of (i) $150,000,000, plus (ii) the aggregate amount of all Special
    Restructuring Charges (but not in excess of the amount set forth in clause
    (iii) of the definition of such term)
    
    April 30, 2002
    
    the sum of (i) $140,000,000, plus (ii) the aggregate amount of all Special
    Restructuring Charges (but not in excess of the amount set forth in clause
    (iii) of the definition of such term), less (iii) any Mandatory Prepayment
    Amount.
    
    Amendment to Sections 2.10(c) and (d). Each of Sections 2.10(c) and (d) of
    the Credit Agreement is amended by deleting it in its entirety, and
    substituting the following therefor:
    
    (c) If at any time after the Second Amendment Effective Date the Borrower or
    any Subsidiary shall receive Net Cash Proceeds of Asset Dispositions, Net
    Proceeds of Debt or Net Proceeds of Capital Stock, the Borrower shall,
    within 3 Domestic Business Days after such receipt, prepay the Loans by an
    amount equal to: (i) 100% of such Net Cash Proceeds of Asset Dispositions;
    (ii) 100% of such Net Proceeds of Debt; and (iii) 100% of Net Proceeds of
    Capital Stock; provided, however, that as to clauses (ii) and (iii), from
    and after Net Proceeds of Debt and Net Proceeds of Capital Stock have been
    paid pursuant hereto after the Second Amendment Effective Date in an
    aggregate amount equal to or greater than $30,000,000, and provided that the
    Leverage Ratio does not exceed 2.5 to 1.0 at the time of receipt of such
    aggregate Net Proceeds of Debt or Net Proceeds of Capital Stock, further
    mandatory prepayment of the Loans pursuant to clauses (ii) and (iii) of this
    paragraph shall be in amount equal to 75% of such Net Proceeds of Debt and
    Net Proceeds of Capital Stock. Each such payment or prepayment shall be
    accompanied by a detailed calculation showing all deductions from gross
    proceeds in order to arrive at Net Cash Proceeds of Asset Dispositions, Net
    Proceeds of Debt or Net Proceeds of Capital Stock.
    
    (d) Each
    
    such payment or prepayment under paragraphs (a), (b) or (c) above shall be
    applied ratably to the Loans of the Banks outstanding on the date of payment
    or prepayment in the following order of priority: first, to Base Rate Loans,
    and then to Euro-Dollar Loans or Foreign Currency Loans, at the option of
    the Borrower; provided, that if and to the extent any such payment or
    prepayment on account of Euro-Dollar Loans or Foreign Currency Loans would
    be made other than on the last day of the Interest Period therefor and would
    give rise to a requirement for payment of compensation pursuant to Section
    8.05(a), such amount shall be retained by the Administrative Agent as cash
    collateral for such Euro-Dollar Loans or Foreign Currency Loans until the
    last day of such Interest Period, and then applied thereto.

    Amendment to Section 5.01(c) and (d)
    . Section 5.01(c) and (d) of the Credit Agreement is amended by deleting it
    in its entirety, and substituting the following therefor:

    (c) as soon as available and in any event within 30 days after the end of
    each of Fiscal Month, (i) a consolidating balance sheet of the Borrower and
    its Consolidated Subsidiaries as of the end of such Fiscal Month and a
    consolidating statement of earnings for the Borrower, to include each of
    Gerber Scientific Products, Inc., Gerber Technology, Inc. and Gerber Coburn
    (until an Approved Gerber Coburn Sale) and Spandex, and any other Subsidiary
    requested by the Agent to be so included, for such Fiscal Month; (ii) a
    financial review in form and substance as presented to the Banks on December
    27, 2001, which includes a consolidated summary and summary by Subsidiary of
    specific financial events described therein which affect revenue, earnings
    and cash flow, and a consolidated statement of cash flow, and performance
    against budget with respect to each such item and with respect to the
    balance sheet and statement of earnings described in clause (i) above; and
    (iii) a report, in form and substance reasonably satisfactory to the Agent,
    which summarizes, by type or category of Collateral, the book value of the
    Collateral; and (iv) a report, in form and substance reasonably satisfactory
    to the Agent, which summarizes, by location and type of Investment, all cash
    and short term Investments outside the United States of America (including
    its states, territories and possessions and the District of Columbia) and
    not maintained with the Agent, any Bank or an Approved Depositary.
    
    (d) simultaneously with the delivery of each set of financial statements
    referred to in paragraphs (a) and (b) above, a certificate, substantially in
    the form of Exhibit F (a "Compliance Certificate"), of the chief financial
    officer or the chief accounting officer of the Borrower (i) setting forth in
    reasonable detail the calculations required to establish whether the
    Borrower was in compliance with the requirements of Sections 5.16 through
    5.18, inclusive, 5.20 through 5.23, inclusive, and 5.27 and 5.28, on the
    date of such financial statements and (ii) stating whether any Default
    exists on the date of such certificate and, if any Default then exists,
    setting forth the details thereof and the action which the Borrower is
    taking or proposes to take with respect thereto;

    

    Amendment to Section 5.17
    . Section 5.17 of the Credit Agreement hereby is amended by deleting it in
    its entirety, and subs
    t
    ituting the following therefor:

    SECTION 5.17 Investments. Neither the Borrower nor any of its Subsidiaries
    shall make Investments in any Person except as permitted by Section 5.16 and
    except Investments in (i) direct obligations of, or obligations the
    principal of and interest on which are unconditionally guaranteed by, the
    United States of America or the United Kingdom, in each case maturing within
    one year, (ii) certificates of deposit, banker's acceptances and time
    deposits maturing within 6 months from the date of acquisition thereof
    issued or guaranteed by or placed with, and money market deposit accounts
    issued or offered by, any commercial bank organized under the laws of the
    United States of America or any State thereof or under the laws of any
    jurisdiction in which the Borrower or any of its Subsidiaries is doing
    business, provided that such bank or its rated Affiliate is rated A1 or the
    equivalent by S&P or A+ or the equivalent thereof by Moody's, (iii)
    commercial paper maturing within 9 months from the date of acquisition
    thereof and, at such date of acquisition, rated A1 or the equivalent thereof
    by S&P or P1 or the equivalent thereof by Moody's, (iv) tender bonds the
    payment of the principal of and interest on which is fully supported by a
    letter of credit issued by a United States bank whose long-term certificates
    of deposit are rated at least AA or the equivalent thereof by S&P and Aa or
    the equivalent thereof by Moody's, (v) fully collateralized repurchase
    agreements with a term of not more than 30 days for securities described in
    clause (i) above and entered into with a financial institution satisfying
    the criteria described in clause (ii) above, (vi) Investments existing on
    the date of the Original Agreement and set forth on Schedule 5.17, to the
    extent such Investments would not be permitted under any other clause of
    this Section, and Investments made as part of the UK Reorganization, subject
    to satisfaction of the UK Reorganization Conditions, (vii) Investments
    received in connection with the bankruptcy or reorganization of, or
    settlement of delinquent accounts and disputes with, customers and
    suppliers, in each case in the ordinary course of business, (viii) Hedging
    Agreements entered into to mitigate interest rate, exchange rate, commodity
    price or other risks incurred by the Borrower and the Subsidiaries in the
    ordinary course of business and not for speculative purposes, (ix)
    Investments in Guarantors and/or (x) other Investments which do not violate
    Section 5.03 and which do not at any time exceed (A) $10,000,000 for any
    Investment, or (B) $30,000,000 in the aggregate for all Investments made
    after the Closing Date, so long as, after giving effect to such Investment,
    the Leverage Ratio does not exceed 2.0 to 1.0 and the Borrower has delivered
    to the Agent prior to making any such Investment a pro forma Compliance
    Certificate that is acceptable to Agent in all material respects,
    demonstrating compliance with the foregoing and with Sections 5.20, 5.22 and
    5.23, provided, however, that immediately after giving effect to the making
    of any Investment, no Default shall have occurred and be continuing.
    Notwithstanding anything in the foregoing to the contrary, the Borrower and
    its Subsidiaries shall not maintain, or permit to be maintained, more than
    an aggregate amount of the Dollar Equivalent of (1) $13,000,000 on any one
    Fixed Rate Business Day or (2) $10,000,000 on any 7 consecutive Fixed Rate
    Business Days in cash and short term Investments outside the United States
    of America (including its states, territories and possessions and the
    District of Columbia) and not maintained with the Agent, a Bank or an
    Approved Depositary.

    Amendment to Section 5.20
    . Section 5.20 of the Credit Agreement hereby is amended by deleting it in
    its entirety, and substituting the following therefor:

    SECTION 5.20. Minimum Consolidated Net Worth. Consolidated Net Worth will at
    no time be less than $240,000,000, less the amount of any non-cash loss from
    the sale of Gerber Coburn in an Approved Gerber Coburn Sale and less the
    amount of restructuring charges recorded in the fourth Fiscal Quarter of the
    2001 Fiscal Year, not to exceed $30,000,000, and excluding any change in the
    "accumulated other comprehensive income/(loss)" component of shareholders'
    equity after January 31, 2001, plus the sum of: (i) 75% of the cumulative
    Consolidated Net Income of the Borrower and its Consolidated Subsidiaries
    during any period after the Closing Date (taken as one accounting period),
    calculated quarterly at the end of each Fiscal Quarter but excluding from
    such calculations of Consolidated Net Income for purposes of this clause
    (i), any Fiscal Quarter in which the Consolidated Net Income of the Borrower
    and its Consolidated Subsidiaries is negative; and (ii) 100% of the
    cumulative Net Proceeds of Capital Stock received during any period after
    the Closing Date, calculated quarterly at the end of each Fiscal Quarter.

    Amendment to Section 5.21
    . Section 5.21 of the Credit Agreement hereby is amended by deleting it in
    its entirety, and substituting the following therefor:

    SECTION 5.21. Leverage Ratio. The Leverage Ratio will not at any time exceed
    the applicable ratios set forth below during the period from the last day of
    each Fiscal Quarter set forth below through and including the day
    immediately prior to the last day of the next Fiscal Quarter set forth below
    (references are to Fiscal Quarters and Fiscal Years):

    Fiscal Quarter
    
    Ratio
    
    3rd FQ of FY2002
    
    4.00 to 1.0
    
    4th FQ of FY2002
    
    3.85 to 1.0 (or 3.75 to 1.0 from and after the sale of the Sullivan Avenue
    Property)
    
    All FQ's of FY 2003
    
    2.50 to 1.0.
    
    Amendment to Section 5.22. Section 5.22 of the Credit Agreement hereby is
    amended by deleting it in its entirety, and substituting the following
    therefor:
    
    SECTION 5.22. Consolidated Fixed Charges Coverage Ratio. At the end of each
    Fiscal Quarter, the Consolidated Fixed Charges Coverage Ratio shall not have
    been less than the applicable ratios set forth below for the applicable
    periods set forth below (references are to Fiscal Quarters and Fiscal
    Years):

    Fiscal Quarter
    
    Ratio
    
    3rd FQ of FY2002
    
    1.3 to 1.0
    
    4th FQ of FY2002
    
    1.3 to 1.0
    
    All FQ's of FY 2003
    
    1.5 to 1.0.
    
    New Section 5.26(e) and (f). New Sections 5.26(e) and (f) hereby are added
    to the Credit Agreement as follows:
    
    (e) The Borrower shall: (i) within 90 days after the Second Amendment
    Effective Date, cause Spandex (or H Brunner GmbH, as applicable) to execute
    and deliver to the Agent the mortgage described in the definition of German
    Collateral Documents, and within 60 days of written request therefor by the
    Agent, the Borrower shall cause to be delivered to the Agent such
    appraisals, environmental reports, excerpts from the public registry showing
    the status of title, officer's certificates and organizational documents as
    the Agent may reasonably request and opinions of counsel pertaining to the
    foregoing reasonably acceptable to the Agent; and (ii) within 90 days after
    the Second Amendment Effective Date, cause Spandex (or Ultramark Adhesive
    Products Ltd, as applicable) to execute and deliver to the Agent the fixed
    charge described in the definition of UK Collateral Documents, and within 60
    days of written request therefor by the Agent, the Borrower shall cause to
    be delivered to the Agent such appraisals, environmental reports, excerpts
    from the central companies registry and excerpts from the land registry
    showing the status of title, officer's certificates and organizational
    documents as the Agent may reasonably request and opinions of counsel
    pertaining to the foregoing reasonably acceptable to the Agent. The German
    Collateral Documents and the UK Collateral Documents, as appropriate, shall
    be recorded in the public registry or central companies registry, as
    applicable, at the sole cost and expense of the Borrower. The Borrower
    represents and warrants that neither it nor any Subsidiary owns any real
    property located outside the United States of America (including its states,
    territories and possessions and the District of Columbia) having a book
    value in excess of $1,000,000, other than the German Collateral and the UK
    Collateral.
    
    (f) As more fully set forth in, and from and after the relevant dates set
    forth in, Section 3.1.11 of the Security Agreement, all depositary accounts
    of the Borrower and the Guarantors maintained in the United States of
    America (including its states, territories and possessions and the District
    of Columbia), other than Permitted Petty Cash Depositary Accounts, shall be
    maintained with the Agent, one or more of the Banks, and/or one or more
    Approved Depositaries, and all securities accounts of the Borrower and the
    Guarantors shall be maintained with one or more Approved Intermediaries.

    New Section 5.27
    . A new Section 5.27 hereby is added to the Credit Agreement as follows:

    SECTION 5.27. Revenues. At the end of each Fiscal Month, the net revenues of
    the Borrower and its Consolidated Subsidiaries for the Fiscal Month just
    ended and the immediately preceding 5 Fiscal Months shall not be less than
    the amounts set forth below for the applicable periods set forth below
    (references are to Fiscal Months):

    Fiscal Month
    
    Minimum Net Revenue
    
    9th FM of FY2002
    
    $236,000,000
    
    10th FM of FY2002
    
    $224,000,000
    
    11th FM of FY 2002
    
    $216,000,000
    
    For 12th FM of FY 2002 and all FM's thereafter
    
    $211,000,000.
    
    New Section 5.28. A new Section 5.28 hereby is added to the Credit Agreement
    as follows:
    
    SECTION 5.28. Capital Expenditures. Capital Expenditures for the 2002 Fiscal
    Year shall not exceed $6,000,000.
    
    Amendment to Section 6.01(b). Section 6.01(b) of the Credit Agreement is
    amended by deleting it in its entirety, and substituting the following
    therefor:
    
    (b) the Borrower shall fail to observe or perform any covenant contained in
    Sections 5.01(f), 5.02(ii), 5.03 through 5.06, inclusive, Sections 5.15 or
    5.16, or Sections 5.19 through 5.23, inclusive, or Section 5.25; 5.27 or
    5.28; or
    
    Amendment to Section 6.03. Section 6.03 of the Credit Agreement is amended
    by deleting it its entirety, and substituting the following therefor:
    
    Section 6.03. Application of Proceeds. In the event the Collateral Agent
    exercises any rights, powers or remedies under the Security Documents, or
    otherwise receives any payment or distribution on account of the Collateral
    (other than from mandatory prepayments made pursuant to Section 2.10(c)),
    all such amounts shall be paid over to the Agent and applied by it as
    follows:
    
    FIRST: To the payment of all Enforcement Costs and other costs, expenses,
    liabilities and advances made or incurred by the Collateral Agent, the Agent
    or the Secured Parties, or any of them, in connection with the
    administration, collection and enforcement of the Secured Obligations and
    the sale or other realization upon the Collateral, including without
    limitation reasonable attorneys' fees and expenses actually incurred of the
    Collateral Agent and the customary fees of the Agent, and all fees and
    expenses payable to the Agent and the Banks pursuant to Section 9.03, which
    fees, costs, expenses, liabilities and advances are unpaid as of such date
    of distribution;
    
    SECOND: To each of the Secured Parties to the extent of its Secured
    Obligations, calculated on the date of distribution (regardless of whether
    such Secured Obligations have matured, by acceleration or otherwise), for
    application to their respective Secured Obligations (or retaining as cash
    collateral to secure Secured Obligations, as appropriate, in the case of the
    Hedge Obligations), in an amount equal to its Percentage Interest in the
    funds available for distribution as of the date of receipt, without priority
    of any one over any other, until the Secured Obligations have been paid in
    full; provided, however, that proceeds shall not be distributed pursuant to
    this clause SECOND with respect to (i) Hedge Obligations in excess of an
    aggregate amount of $7,500,000 or (ii) Cash Management Services Obligations
    in excess of an aggregate amount of $7,500,000;
    
    THIRD: To each of the Secured Parties having Hedge Obligations or Cash
    Management Services Obligations remaining unpaid (or as to Hedge
    Obligations, insufficient cash collateral to satisfy in full such Hedge
    Obligations) after giving effect to the distribution pursuant to clause
    SECOND, to the extent of its remaining such Secured Obligations, calculated
    on the date of distribution (regardless of whether such remaining Secured
    Obligations have matured, by acceleration or otherwise), for application to
    their respective such Secured Obligations (or retaining as cash collateral
    to secure Secured Obligations, as appropriate, in the case of the Hedge
    Obligations), in an amount equal to its Percentage Interest in the funds
    available for distribution as of the date of receipt, without priority of
    any one over any other, until such remaining Secured Obligations have been
    paid in full; and
    
    FOURTH: Any surplus then remaining after payment of all Secured Obligations
    shall be paid to the Borrower or a Guarantor, as applicable, as its
    interests may appear, or as a court of competent jurisdiction may direct.
    
    In determining the amount of the Secured Obligations of any Hedge Provider
    or Cash Management Services Provider, the Collateral Agent shall be entitled
    to rely on a written statement from such Hedge Provider or Cash Management
    Services Provider sent to the Collateral Agent, with a copy sent
    simultaneously to each of the Secured Parties and the Borrower, stating the
    amounts which said Secured Party in good faith reasonably believes to be its
    Secured Obligations consisting of Hedge Obligations or Cash Management
    Services Obligations (which statement shall itemize the various components
    thereof, such as interest, principal, fees, etc.). Such statements shall be
    conclusive or binding on any Secured Party which has failed to object to the
    statement within 5 Domestic Business Days of receipt of a copy of said
    statement. Each Hedge Provider and Cash Management Services Provider agrees
    to give such a statement as to the amount of its Secured Obligations
    consisting of Hedge Obligations or Cash Management Services Obligations
    promptly after a request by the Collateral Agent therefor. Prior to making
    any distribution hereunder, the Collateral Agent shall make a request to
    each Hedge Provider and Cash Management Services Provider for a statement of
    Secured Obligations in accordance with the immediately preceding sentence if
    the most recent statements of Secured Obligations then in the possession of
    the Collateral Agent are more than 30 days old. In addition to the
    foregoing, each Hedge Provider and Cash Management Services Provider agrees
    that it will from time to time provide such information that is available to
    it to the Collateral Agent as may be necessary to enable the Collateral
    Agent to make any calculation hereunder or otherwise required for any
    purpose hereof.
    
    Amendment to Section 9.03. Section 9.03 of the Credit Agreement hereby is
    amended by deleting it in its entirety, and substituting the following
    therefor:
    
    SECTION 9.03 Expenses; Documentary Taxes. The Borrower shall pay (i) all
    out-of-pocket expenses of the Agent, including fees and disbursements of
    special counsel for the Agent, in connection with the preparation of this
    Agreement and the other Loan Documents, any waiver or consent hereunder or
    thereunder or any amendment hereof or thereof or any Default or alleged
    Default hereunder or thereunder, and (ii) if a Default occurs, all
    out-of-pocket expenses incurred by the Agent and the Banks, including
    reasonable fees and disbursements of counsel, in connection with such
    Default and collection and other enforcement proceedings resulting
    therefrom, including out-of-pocket expenses incurred in enforcing this
    Agreement and the other Loan Documents. The Borrower shall indemnify the
    Agent and each Bank against any transfer taxes, documentary taxes,
    assessments or charges made by any Authority by reason of the execution and
    delivery of this Agreement or the other Loan Documents ("Other Taxes"). The
    Borrower hereby acknowledges that the Bank Financial Consultant has been
    engaged as contemplated in the Financial Covenant Waiver Agreement, and
    hereby confirms its agreement to pay the reasonable fees and expenses of the
    Bank Financial Consultant promptly upon receipt of statements. The Borrower
    shall pay the Agent's standard charges for, and the fees and expenses of,
    the Agent's personnel used by the Agent for reviewing the books and records
    of the Borrower and for verifying, testing, protecting, safeguarding,
    preserving or disposing of all or any part of the Collateral, and if an
    outside field auditor is used instead of the Agent's personnel to conduct
    such review and other examination, the Borrower shall pay the reasonable
    fees and expenses of such outside field auditor; provided, however, that
    except during the existence of an Event of Default, the Borrower shall not
    be obligated to pay for fees and expenses of a field examination more than
    once in any 12 consecutive month period. In addition, the Agent may obtain,
    at the sole cost and expense of the Borrower, appraisals of all or any part
    of the Collateral of the Borrower and the Guarantors; provided, that except
    during the existence of an Event of Default, the Borrower shall not be
    required to pay for more that one appraisal of the real property described
    in any particular Mortgage, or for more one appraisal for any other
    particular type of Collateral, in any 12 consecutive month period.
    
    Amendment to Section 9.05(b). Section 9.05(b) of the Credit Agreement hereby
    is amended by deleting it in its entirety, and substituting the following
    therefor:
    
    (b) Each Bank agrees that if it shall, by exercising any right of setoff or
    counterclaim or resort to collateral security or otherwise, receive payment
    of a proportion of the aggregate amount of principal and interest owing with
    respect to the Note held by it which is greater than the proportion received
    by any other Bank in respect of the aggregate amount of all principal and
    interest owing with respect to the Note held by such other Bank, the Bank
    receiving such proportionately greater payment shall purchase such
    participations in the Notes held by the other Banks owing to such other
    Banks, and such other adjustments shall be made, as may be required so that
    all such payments of principal and interest with respect to the Notes held
    by the Banks owing to such other Banks shall be shared by the Banks pro
    rata; provided that (i) such Bank shall make a commercially reasonable
    effort to determine the amount of any Cash Collections held by it, and
    except as to any such Cash Collections (as to which any setoff, other than
    with respect to its customary fees and charges pursuant to its agreement
    pertaining to such deposit account or with respect to amounts credited to
    such deposit account for returned items of payment, shall be made only as to
    the Note held by it, and shall be subject to sharing pursuant hereto),
    nothing in this Section shall impair the right of any Bank to exercise any
    right of setoff or counterclaim it may have and to apply the amount subject
    to such exercise to the payment of indebtedness of the Borrower or any
    Guarantor other than its indebtedness under the Notes, and (ii) if all or
    any portion of such payment received by the purchasing Bank is thereafter
    recovered from such purchasing Bank, such purchase from each other Bank
    shall be rescinded and such other Bank shall repay to the purchasing Bank
    the purchase price of such participation to the extent of such recovery
    together with an amount equal to such other Bank's ratable share (according
    to the proportion of (x) the amount of such other Bank's required repayment
    to (y) the total amount so recovered from the purchasing Bank) of any
    interest or other amount paid or payable by the purchasing Bank in respect
    of the total amount so recovered. The Borrower and each Guarantor agrees, to
    the fullest extent it may effectively do so under applicable law, that any
    holder of a participation in a Note, whether or not acquired pursuant to the
    foregoing arrangements, may exercise rights of setoff or counterclaim and
    other rights with respect to such participation as fully as if such holder
    of a participation were a direct creditor of the Borrower or such Guarantor
    in the amount of such participation.
    
    Amendment to Exhibit F (Compliance Certificate). Exhibit F to the Credit
    Agreement hereby is amended by deleting it in its entirety, and substituting
    therefor Exhibit F to this Second Amendment. Execution and Delivery of
    Amendments to Mortgages and Related Matters. The Borrower and each Guarantor
    which executed and delivered a Mortgage shall, on or before 30 days after
    written request therefor by the Administrative Agent as to any such
    Mortgage, deliver to the Administrative Agent: (i) 2 duly executed
    counterparts of a First Amendment to such Mortgage substantially in the form
    of Annex 1 hereto, modified as appropriate for the relevant state in which
    the Designated Real Property encumbered by such Mortgage is located; and
    (ii) at the sole cost and expense of the Borrower (but only to the extent
    available from reputable insurers at usual rates and without increasing the
    face amount of such insurance), an endorsement to the policy of title
    insurance pertaining to each such Mortgage, insuring the lien of such
    Mortgage, in form and content reasonably acceptable to the Administrative
    Agent, updating the effective date thereof through the date of the filing in
    the appropriate public records of such First Amendment, confirming that
    title to the Designated Real Property encumbered by such Mortgage is vested
    in Borrower or such Guarantor, and insuring such Mortgage, as amended by
    such First Amendment, with only such exceptions to title as were specified
    in the original of such policy or shall have been approved by the
    Administrative Agent in its sole judgment. Restatement of Representations
    and Warranties. The Borrower hereby restates and renews each and every
    representation and warranty heretofore made by it in the Credit Agreement
    and the other Loan Documents as fully as if made on the date hereof and with
    specific reference to this Second Amendment and all other loan documents
    executed and/or delivered in connection herewith, except where such
    representations relate specifically to a prior date. Effect of Amendment.
    Except as set forth expressly hereinabove, all terms of the Credit Agreement
    and the other Loan Documents are in full force and effect, and shall
    constitute the legal, valid, binding and enforceable obligations of the
    Borrower. The amendments contained herein shall be deemed to have
    prospective application only, unless otherwise specifically stated herein.
    Ratification. The Borrower hereby restates, ratifies and reaffirms each and
    every term, covenant and condition set forth in the Credit Agreement and the
    other Loan Documents effective as of the date hereof. Counterparts;
    Facsimile Signatures. This Second Amendment may be executed in any number of
    counterparts and by different parties hereto in separate counterparts, which
    may be delivered by facsimile, each of which when so executed and delivered
    (including by facsimile only) shall be deemed to be an original and all of
    which counterparts, taken together, shall constitute but one and the same
    instrument. Section References. Section titles and references used in this
    Second Amendment shall be without substantive meaning or content of any kind
    whatsoever and are not a part of the agreements among the parties hereto
    evidenced hereby. No Default; Absence and Waiver of Defenses; Conduct of the
    Agent and the Banks. To induce the Agent and the Banks to enter into this
    Second Amendment and to continue to make advances pursuant to the Credit
    Agreement, the Borrower hereby acknowledges and agrees that, as of January
    25, 2002, the outstanding principal balance of the Loans was $120,000,000
    for Dollar Loans, 8,100,000 Euros for Foreign Currency Loans in Euros and
    6,100,000 pounds for Foreign Currency Loans in British pounds sterling, plus
    accrued and unpaid interest and fees (and the Agent acknowledges the
    correctness of the foregoing amounts), and that as of such date and the date
    hereof, there exists (i) no Default or Event of Default and (ii) no right of
    offset, defense, counterclaim, claim or objection in favor of the Borrower
    arising out of or with respect to any of the Loans or other obligations of
    the Borrower owed to the Banks under the Credit Agreement or any of the
    other Loan Documents. The Borrower and each Guarantor (by execution and
    delivery of the Consent and Reaffirmation of Guarantors at the end hereof)
    further acknowledges that, to the best of its knowledge, through the date
    hereof, the Agent and each of the Banks (i) have acted in good faith and in
    a commercially reasonable manner in their relationships with the Borrower
    and such Guarantor in connection with this Second Amendment and in
    connection with the Loans and other obligations and the Loan Documents, (ii)
    have not breached any term or condition of any Loan Document, (iii) are not
    in any way responsible or liable for the previous or current condition or
    any deterioration of the business operations and/or financial condition of
    the Borrower or any Guarantor and (iv) for themselves and their successors
    and assigns, release, remise, acquit and forever discharge the Agent, each
    Bank, and each of their subsidiaries and affiliates, and all employees,
    agents, representatives, consultants, attorneys, officers, directors,
    partners, fiduciaries, predecessors, successors and assigns of the foregoing
    (collectively, the "Released Parties") from any and all actions, causes of
    action, judgments, executions, suits, debts, claims, demands, liabilities,
    obligations, damages and expenses of any and every character, direct or
    indirect, at law or in equity, of whatever nature or kind, for or because of
    any matter or things done, omitted or suffered to be done by any of the
    Released Parties prior to and including the date hereof, and in any way
    directly or indirectly arising out of or in any way related or connected to
    this Second Amendment, the Credit Agreement, or the other Loan Documents;
    but excluding things done, omitted or suffered to be done which arise out of
    relationships and agreements not pertaining directly to the relationship of
    obligor/obligee under the Credit Agreement or the other Loan Documents, such
    as under Cash Management Agreements and Hedging Agreements, and excluding
    things done, omitted or suffered to be done which are not known or suspected
    by the Borrower and the Guarantors and as to which they have no reason to
    know or suspect as of the date hereof, and represent and warrant that they
    have not purported to transfer, assign or otherwise convey any of their
    right, title or interest in matter released hereby to any other Person.
    Further Assurances. The Borrower agrees to take such further actions as the
    Agent shall reasonably request in connection herewith to evidence the
    amendments herein contained. Governing Law. This Second Amendment shall be
    governed by and construed and interpreted in accordance with, the laws of
    the State of Georgia. Entire Agreement. This Second Amendment, the Credit
    Agreement and the other Loan Documents constitute the entire understanding
    of the parties with respect to the subject matter hereof, and any other
    prior or contemporaneous agreements, whether written or oral, with respect
    hereto are expressly superseded hereby. The execution of this Second
    Amendment was not based upon any facts or materials provided by any Released
    Party (as defined in Section 27 hereof), nor was the Borrower or any
    Guarantor induced to execute this Second Amendment or the Consent and
    Reaffirmation of Guarantors at the end hereof by any representation,
    statement or analysis made by any Released Party not expressly set forth
    herein, in the Credit Agreement, or in the other Loan Documents. Conditions
    Precedent. This Second Amendment shall become effective only upon receipt by
    counsel for the Agent of the following items:

    (a) from each of the parties hereto of either (i) 8 duly executed
    counterparts of this Second Amendment signed by such party, and of the
    Consent and Reaffirmation of Guarantors at the end hereof signed by each
    Guarantor, or (ii) a facsimile transmission of an executed counterpart of
    this Second Amendment and of such Consent and Reaffirmation of Guarantors,
    with the 8 original counterparts to be sent to counsel for the Agent by
    overnight courier;

    (b) from each of the parties thereto of either (i) 2 duly executed
    counterparts of the First Amendment to Security Agreement in substantially
    the form of Annex 2 hereto, or (ii) a facsimile transmission of an executed
    counterpart of such First Amendment to Security Agreement with the 2
    original counterparts to be sent to counsel for the Agent by overnight
    courier; and

    (c) notification from the Agent that the Agent has received, or has made
    arrangements satisfactory to it for its receipt, of (i) for the ratable
    account of the Banks, an amendment fee in an aggregate amount equal to 0.30%
    of the aggregate Commitments (after giving effect to the reduction on the
    Second Amendment Effective Date pursuant to Section 2.07 of the Credit
    Agreement as amended hereby), and (ii) for its own account, the fees and
    expenses payable pursuant to separate agreement with the Agent, which fees
    shall be deemed to be fully earned and non-refundable.

    [Signatures Contained on Next Page]

    IN WITNESS WHEREOF, the Borrower, the Agent and each of the Banks has caused
    this Second Amendment to be duly executed, under seal, by its duly
    authorized officer as of the day and year first above written.

    GERBER SCIENTIFIC, INC.

    By:                                                            (SEAL)

    Title: Senior Vice President, Finance

     

    WACHOVIA BANK, N.A.,

    as Agent and as a Bank

    By:                                                            (SEAL)

     

    FLEET NATIONAL BANK,

    as a Bank

    By:                                                            (SEAL) Title:

     

    BNP PARIBAS,

    as a Bank

    By:                                                            (SEAL)

    Title:

     

    JPMORGAN CHASE BANK (formerly The Chase Manhattan Bank), as a Bank

    By:                                                            (SEAL)

    Title:

     

     

    ABN AMRO BANK N.V.,

    as a Bank

    By:                                                            (SEAL)

    Title:

     

     

     

    CITIZENS BANK OF MASSACHUSETTS,

    as a Bank

    By:                                                            (SEAL)

    Title:

     

     

    FIRST UNION NATIONAL BANK,

    as a Bank

    By:                                                            (SEAL)

    Title:

     

     

     

    HARRIS TRUST AND SAVINGS BANK,

    as a Bank

    By:                                                            (SEAL)

    Title:

     

     

    MELLON BANK, N.A.,

    as a Bank

    By:                                                            (SEAL)

    Title:

     

    CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTORS

    EACH OF THE UNDERSIGNED (i) ACKNOWLEDGES RECEIPT OF THE FOREGOING SECOND
    AMENDMENT TO CREDIT AGREEMENT (the "SECOND AMENDMENT"); (ii) CONSENTS TO THE
    EXECUTION AND DELIVERY OF THE SECOND AMENDMENT; (iii) REAFFIRMS ALL ITS
    OBLIGATIONS AND COVENANTS UNDER THE GUARANTY EXECUTED BY IT AS VALID AND
    ENFORCEABLE WITHOUT DEFENSE, COUNTERCLAIM, CLAIM OR OBJECTION; (iv) AGREES
    TO BE BOUND BY AND INCORPORATES BY REFERENCE HEREIN AS FULLY AS IF SET FORTH
    HEREIN THE PROVISIONS OF SECTIONS 21, 27 AND 30 OF THE SECOND AMENDMENT
    PERTAINING TO THE GUARANTORS AND (v) AGREES THAT NONE OF ITS OBLIGATIONS AND
    COVENANTS SHALL BE AFFECTED BY THE EXECUTION AND DELIVERY OF THE SECOND
    AMENDMENT, EXCEPT TO THE EXTENT PROVIDED IN THE SECOND AMENDMENT AS OF
    JANUARY 31, 2002.

    GERBER TECHNOLOGY, INC., as a Guarantor

    By:                                                            (SEAL)

    Title: Vice President & Treasurer

     

     

    GERBER SCIENTIFIC PRODUCTS, INC.,

    as a Guarantor

    By:                                                            (SEAL)

    Title: Vice President & Treasurer

     

    GERBER COBURN OPTICAL, INC.,

    as a Guarantor

    By:                                                            (SEAL)

    Title: Vice President & Treasurer

     

     

    STEREO OPTICAL COMPANY, INC.,

    as a Guarantor

    By:                                                            (SEAL)

    Title: Vice President & Treasurer

    Exhibit F
    
    COMPLIANCE CERTIFICATE

    Reference is made to the Amended and Restated Credit Agreement dated as of
    March 14, 2001, as amended by First Amendment to Credit Agreement dated as
    of July 23, 2001 and by Second Amendment to Credit Agreement dated as of
    January 31, 2002 (as so amended, and as hereafter modified and supplemented
    and in effect from time to time, the "Credit Agreement") among Gerber
    Scientific, Inc., as Borrower, the banks listed on the signature pages
    thereof, and Wachovia Bank, N.A., as Agent. Capitalized terms used herein
    shall have the meanings ascribed thereto in the Credit Agreement.

    Pursuant to Section 5.01(d) of the Credit Agreement, ____________________,
    the duly authorized ____________________ of Gerber Scientific, Inc., hereby
    certifies to the Bank that the information contained in the Compliance Check
    List attached hereto is true, accurate and complete as of _______________,
    ______, and that no Default is in existence on and as of the date hereof.

    Date: _____________, 200__

    GERBER SCIENTIFIC, INC.

    By:                                                             
    Title:

    GERBER SCIENTIFIC, INC.
    COMPLIANCE CHECK LIST
    _______________

    _______________, ______

    1. Loans and Advances (Section 5.16)

    Neither the Borrower nor any of its Subsidiaries shall make loans or
    advances to any Person except as permitted by Section 5.17 and except:

    (i) loans or advances to employees (other than travel advances) not
    exceeding $1,000,000 in the aggregate principal amount outstanding at any
    time, in each case made in the ordinary course of business and consistent
    with practices existing on March 31, 1998;

    (ii) deposits required by government agencies or public utilities;

    (iii) loans or advances from (1) the Borrower to any Guarantor, or from any
    Guarantor or other Subsidiary to the Borrower or any Guarantor, (2) from the
    Borrower or any Guarantor to Spandex, until the UK Reorganization, and
    thereafter, so long as any such loans which were made prior to the UK
    Reorganization to Spandex continue to be evidenced by an Intercompany Note
    of Spandex which has been pledged pursuant to the Intercompany Note Pledge
    Agreement as contemplated in Section 5.25;

    (iv) loans and advances in existence on the date of the Original Agreement
    described on Schedule 5.16 in an aggregate outstanding principal amount not
    exceeding $24,062,192 at any one time;

    (v) loans or advances made by the Borrower or any Guarantor to a Material
    Foreign Subsidiary, provided that such loans and advances are evidenced by
    one or more Intercompany Notes which have been pledged to the Agent pursuant
    to the Intercompany Note Pledge Agreement (including from GVCC to UK Holdco
    evidenced by the UK Holdco Note in connection with the UK Reorganization,
    subject to the satisfaction of the UK Reorganization Conditions);

    (vi) loans or advances made by the Borrower, any Guarantor or any Material
    Foreign Subsidiary to Foreign Subsidiaries that are not Material Foreign
    Subsidiaries consisting of Repatriation Loans (but only to the extent such
    loans and advances constitute Repatriation Loans, with the amount of any
    particular loan or advance which does not constitute a Repatriation Loan
    being subject to clause (vii)), provided that such loans and advances are
    evidenced by one or more Intercompany Notes which have been pledged to the
    Agent pursuant to the Intercompany Note Pledge Agreement, and provided
    further that the aggregate amount of all Repatriation Loans outstanding at
    any time after August 15, 2000 shall not exceed $10,000,000; and

    (vii) loans or advances made by the Borrower, any Guarantor or any Material
    Foreign Subsidiary to any Foreign Subsidiary, not otherwise permitted by
    this Section 5.16 and not exceeding $15,000,000 in the aggregate
    outstanding; provided that after giving effect to the making of any loans,
    advances or deposits permitted by this Section, no Default shall be in
    existence or be created thereby.

    

    (a)
    
    To Employees
    
    $                      
    
     
    
    Limitation
    
    $1,000,000
    
    (b)
    
    Loans or advances made by the Borrower, any Guarantor or any Material
    Foreign Subsidiary to Foreign Subsidiaries that are not Material Foreign
    Subsidiaries consisting of Repatriation Loans (outstanding after the
    Amendment Effective Date)
    
    $                      
    
     
    
    Limitation
    
    $10,000,000
    
    (c)
    
    Loans or advances made by the Borrower, any Guarantor or any Material
    Foreign Subsidiary to any Foreign Subsidiary not otherwise permitted
    
    $                      
    
     
    
    Limitation
    
    $15,000,000

    2. Investments (Section 5.17)

    Neither the Borrower nor any of its Subsidiaries shall make Investments in
    any Person except as permitted by Section 5.16 and except Investments in (i)
    direct obligations of, or obligations the principal of and interest on which
    are unconditionally guaranteed by, the United States of America or the
    United Kingdom, in each case maturing within one year, (ii) certificates of
    deposit, banker's acceptances and time deposits maturing within 6 months
    from the date of acquisition thereof issued or guaranteed by or placed with,
    and money market deposit accounts issued or offered by, any commercial bank
    organized under the laws of the United States of America or any State
    thereof or under the laws of any jurisdiction in which the Borrower or any
    of its Subsidiaries is doing business, provided that such bank or its rated
    Affiliate is rated A1 or the equivalent by S&P or A+ or the equivalent
    thereof by Moody's, (iii) commercial paper maturing within 9 months from the
    date of acquisition thereof and, at such date of acquisition, rated A1 or
    the equivalent thereof by S&P or P1 or the equivalent thereof by Moody's,
    (iv) tender bonds the payment of the principal of and interest on which is
    fully supported by a letter of credit issued by a United States bank whose
    long-term certificates of deposit are rated at least AA or the equivalent
    thereof by S&P and Aa or the equivalent thereof by Moody's, (v) fully
    collateralized repurchase agreements with a term of not more than 30 days
    for securities described in clause (i) above and entered into with a
    financial institution satisfying the criteria described in clause (ii)
    above, (vi) Investments existing on the date of the Original Agreement and
    set forth on Schedule 5.17, to the extent such Investments would not be
    permitted under any other clause of this Section, and Investments made as
    part of the UK Reorganization, subject to satisfaction of the UK
    Reorganization Conditions, (vii) Investments received in connection with the
    bankruptcy or reorganization of, or settlement of delinquent accounts and
    disputes with, customers and suppliers, in each case in the ordinary course
    of business, (viii) Hedging Agreements entered into to mitigate interest
    rate, exchange rate, commodity price or other risks incurred by the Borrower
    and the Subsidiaries in the ordinary course of business and not for
    speculative purposes, (ix) Investments in Guarantors and/or (x) other
    Investments which do not violate Section 5.03 and which do not at any time
    exceed (A) $10,000,000 for any Investment, or (B) $30,000,000 in the
    aggregate for all Investments made after the Closing Date, so long as, after
    giving effect to such Investment, the Leverage Ratio does not exceed 2.0 to
    1.0 and the Borrower has delivered to the Agent prior to making any such
    Investment a pro forma Compliance Certificate that is acceptable to Agent in
    all material respects, demonstrating compliance with the foregoing and with
    Sections 5.20, 5.22 and 5.23, provided, however, that immediately after
    giving effect to the making of any Investment, no Default shall have
    occurred and be continuing. Notwithstanding anything in the foregoing to the
    contrary, the Borrower and its Subsidiaries shall not maintain, or permit to
    be maintained, more than an aggregate amount of the Dollar Equivalent of (1)
    $13,000,000 on any one Fixed Rate Business Day or (2) $10,000,000 on any 7
    consecutive Fixed Rate Business Days in cash and short term Investments
    outside the United States of America (including its states, territories and
    possessions and the District of Columbia) and not maintained with Agent, a
    Bank or an Approved Depositary.

    

    (a)
    
    Investments (list Investment separately) during the current Fiscal Year
    which do not violate Section 5.03 and which are not permitted by clauses (i)
    through(ix), inclusive, and are not maintained with the Agent, a Bank or an
    Approved Depositary
    
    $                      
    $                      
    $                      
    
     
    
    Limitation for each such Investment:
    
    $10,000,000
    
    (b)
    
    Aggregate Investments since the Closing Date
    
    $                      
    
     
    
    Limitation:
    
    $30,000,000
    
    (c)
    
    Leverage Ratio (line (c) of paragraph 5 below)
    
    ___ to 1.0
    
     
    
    Limitation
    
    $ 2.0 to 1.0
    
    (d)
    
    cash and short term Investments outside the United States of America
    
    $_________
    
     
    
    Limitation
    
    $13,000,000 any day,
    $10,000,000 any 7 Fixed Rate Business Days

     

     

    3. Liens (Section 5.18)

    None of the Borrowers' nor any Subsidiary's property is subject to any Lien
    securing Debt, except for:

    

    Description of Lien and Property
    subject to same
    
    Amount of Debt
    Secured
    
    a.
    
    ___________________________
    
    $                      
    
    b.
    
    ___________________________
    
    $                      
    
    c.
    
    ___________________________
    
    $                      
    
    d.
    
    ___________________________
    
    $                      
    
    e.
    
    ___________________________
    
    $                      
    
    f.
    
    ___________________________
    
    $                      
    
     
    
    Total
    
    $                      
    
       
    
    $                      

    4. Minimum Consolidated Net Worth (Section 5.20)

    Consolidated Net Worth will at no time be less than $240,000,000, less the
    amount of any non-cash loss from the sale of Gerber Coburn in an Approved
    Gerber Coburn Sale and less the amount of restructuring charges recorded in
    the fourth Fiscal Quarter of the 2001 Fiscal Year, not to exceed
    $30,000,000, and excluding any change in the "accumulated other
    comprehensive income/(loss)" component of shareholders' equity after January
    31, 2001, plus the sum of: (i) 75% of the cumulative Consolidated Net Income
    of the Borrower and its Consolidated Subsidiaries during any period after
    the Closing Date (taken as one accounting period), calculated quarterly at
    the end of each Fiscal Quarter but excluding from such calculations of
    Consolidated Net Income for purposes of this clause (i), any Fiscal Quarter
    in which the Consolidated Net Income of the Borrower and its Consolidated
    Subsidiaries is negative; and (ii) 100% of the cumulative Net Proceeds of
    Capital Stock received during any period after the Closing Date, calculated
    quarterly at the end of each Fiscal Quarter.

    

    (a)
    
    non-cash loss in an Approved Gerber Coburn Sale, if applicable
    
    $                      
    
    (b)
    
    lesser of charges recorded in the fourth Fiscal Quarter of the 2001 Fiscal
    Year and $30,000,000
    
    $                      
    
    (c)
    
    Cumulative positive Consolidated Net Income since the Closing Date
    
    $                      
    
    (d)
    
    75% of (c)
    
    $                      
    
    (e)
    
    change in "accumulated other comprehensive income/(loss)" component of
    shareholders' equity after January31, 2001
    
    [$                      ]
    ($__________]
    
    (f)
    
    Aggregate Net Proceeds of Capital Stock issued since the Closing Date
    
    $                      
    
    (g)
    
    sum of $240,000,000, less (a), less (b), plus (d), plus (e), plus (f)
    
    $                      
    
    (h)
    
    Shareholders' equity
    
    $                      
    
    (i)
    
    Redeemable Preferred Stock
    
    $                      
    
    (j)
    
    Consolidated Net Worth sum of (h), less (i)
    
    $                      
    
     
    
    Limitation: (j) must not be less than (g)
    
     

    5. Leverage Ratio (Section 5.21)

    The Leverage Ratio will not at any time exceed the applicable ratios set
    forth below during the period from the last day of each Fiscal Quarter set
    forth below through and including the day immediately prior to the last day
    of the next Fiscal Quarter set forth below (references are to Fiscal
    Quarters and Fiscal Years):

    Fiscal Quarter
    
    Ratio
    
    3rd FQ of FY2002
    
    4.00 to 1.0
    
    4th FQ of FY2002
    
    3.85 to 1.0 (or 3.75 to 1.0 from and after the sale of the Sullivan Avenue
    Property)
    
    All FQ's of FY 2003
    
    2.50 to 1.0.

    

    (a)
    
    Consolidated Total Debt
    Schedule 1
    
    $                      
    
    (b)
    
    Consolidated EBITDA
    Schedule 2
    
    $                      
    
    (c)
    
    Actual ratio of (a) to (b)
    
    $                      
    
     
    
    Maximum ratio
    
    [4.00 to 1.0]
    [3.85 to 1.0]
    [3.75 to 1.0]
    [2.50 to 1.0]

    6. Consolidated Fixed Charges Coverage Ratio (Section 5.22)

    At the end of each Fiscal Quarter, the Consolidated Fixed Charges Coverage
    Ratio shall not have been less than the applicable ratios set forth below
    for the applicable periods set forth below (references are to Fiscal
    Quarters and Fiscal Years):

    Fiscal Quarter
    
    Ratio
    
    3rd FQ of FY2002
    
    1.3 to 1.0
    
    4th FQ of FY2002
    
    1.3 to 1.0
    
    All FQ's of FY 2003
    
    1.5 to 1.0.

    

    (a)
    
    Consolidated EBITDAR
    Schedule 2
    
    $                      
    
    (b)
    
    Consolidated Capital Expenditures
    Schedule 3
    
    $                      
    
    (c)
    
    sum of (a) less (b)
    
    $                      
    
    (d)
    
    Consolidated Interest Expense
    Schedule 2
    
    $                      
    
    (e)
    
    Consolidated Dividends
    Schedule 4
    
    $                      
    
    (f)
    
    Consolidated Taxes
    Schedule 2
    
    $                      
    
    (g)
    
    Consolidated Net Rental Expense
    Schedule 2
    
    $                      
    
    (h)
    
    sum of (d), plus (e), plus (f) plus (g)
    
    $                      
    
    (i)
    
    Actual ratio of (c) to (h)
    
    _____ to 1.0
    
     
    
    Minimum ratio
    
    [1.3 to 1.0]
    [1.5 to 1.0]

    7. Subsidiary Debt (Section 5.23)

    The Borrower shall not permit: (A) if the UK Reorganization is effected,
    either GVCC or UK Holdco to create, assume or suffer to exist any Debt,
    except on account of intercompany Debt permitted by Section 5.16(iii); or
    (B) any other Consolidated Subsidiary to create, assume or suffer to exist
    any Debt, except (i) Debt in existence on the date hereof (or incurred
    pursuant to a revolving credit commitment in existence on the date hereof)
    and listed on Schedule 5.23 and not described in any other clause of this
    Section 5.23, and extensions, renewals and replacements of any such Debt
    that do not increase the outstanding principal amount thereof or result in
    an earlier maturity date or decreased weighted average life thereof; (ii)
    intercompany Debt permitted by Section 5.16; (iii) Debt to the Bank created
    under the Loan Documents, (iv) contingent obligations under the GECC Vendor
    Program up to $85,000,000, and (v) other Debt which does not at any time
    exceed an aggregate for Debt of all Subsidiaries of $5,000,000.

    

    (a)
    
    aggregate contingent obligations under GECC Vendor Program Arrangement
    
    _____ to 1.0
    
     
    
    Limitation
    
    $85,000,000
    
    (b)
    
    Debt not permitted by
    clauses (i) through (iv), inclusive
    
    $                      
    
     
    
    Limitation
    
    $5,000,000

     

     

    8. Minimum Net Revenues (Section 5.27).

    

    SECTION 5.27.
    
    Minimum Net Revenues
    . At the end of each Fiscal Month, the net revenues of the Borrower and its
    Consolidated Subsidiaries for the Fiscal Month just ended and the
    immediately preceding 5 Fiscal Months shall not be less than the amounts set
    forth below for the applicable periods set forth below (references are to
    Fiscal Months):

    

    Fiscal Month
    
    Minimum Net Revenue
    
    9th FM of FY2002
    
    $236,000,000
    
    10th FM of FY2002
    
    $224,000,000
    
    11th FM of FY 2002
    
    $216,000,000
    
    For 12th FM of FY 2002 and all FM's thereafter
    
    $211,000,000.

    

    (a)
    
    aggregate net revenues Schedule 4
    
    $_________
    
     
    
    Minimum
    
    [$236,000,000]
    [$224,000,000]
    [$216,000,000]
    [$211,000,000]

     

     

     

    8. Capital Expenditures (Section 5.28) Capital Expenditures for the 2002
    Fiscal Year shall not exceed $6,000,000.

    

    (a)
    
    aggregate Capital Expenditures to date during 2002 Fiscal Year
    
    $                      
    
     
    
    Limitation
    
    $6,000,000

     

    Schedule 1
    
    CONSOLIDATED TOTAL DEBT

    (a)
    
    obligations for borrowed money
    or evidenced by bonds, debentures,
    notes or other similar instruments
    
    $                      
    
    (b)
    
    obligations as lessee under capital leases
    
    $                      
    
    (c)
    
    obligations to reimburse any bank or other Person in respect of amounts paid
    under a letter of credit or similar instrument
    
    $                      
    
    (d)
    
    Redeemable Preferred Stock
    
    $                      
    
    (e)
    
    3% of aggregate contingent obligations under GECC Vendor Program Arrangement
    
    $                      
    
    (f)
    
    other obligations of Persons other than the Borrower or any Guarantor which
    are Guaranteed by the Borrower or any Consolidated Subsidiary (excluding
    contingent obligations under GECC Vendor Program Arrangement)
    
    $                      
    
     
    
    CONSOLIDATED TOTAL DEBT sum
    of (a) through (f)
    
    $                      

     

    Schedule 2
    
    CONSOLIDATED EBITDA

    (a) Consolidated Net Income for:

    

    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    Total
    
     
    
    $                      

    (b) Consolidated Interest Expense for:

    

    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    Total
    
     
    
    $

    (c) Consolidated Taxes for:

    

    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    Total
    
     
    
    $                      

    (d) Depreciation expense for:

    

    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    Total
    
     
    
    $                      

    (e) Amortization expense for:

    

    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    Total
    
     
    
    $

    (f) Other non-cash charges for:

    

    _____ quarter _____
    
    $
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $                    
    
     
    
    _____ quarter _____
    
    $
    
     
    
    Total
    
     
    
    $                      
    
    TOTAL CONSOLIDATED EBITDA
    (sum of (a) through (f))
    
       

     
    
     
    
    CONSOLIDATED EBITDAR3

    (a)
    
    Consolidated EBITDA from above
    
    $                    
    
    (b)
    
    Adjustments to add back any "pro forma" adjustments for Gerber Coburn EBITDA
    contemplated in clause (2) of the definition of Consolidated EBITDA) as a
    result of an Approved Gerber Coburn Sale
    
    $                    
    
    (c)
    
    Consolidated Net Rental Expense for:
    
     
    
     
    
    _____ quarter _____
    
    $                  
    
       
    
    _____ quarter _____
    
    $                  
    
       
    
    _____ quarter _____
    
    $                  
    
       
    
    _____ quarter _____
    
    $                  
    
       
    
    Total
    
     
    
    $                    
    
     
    
    TOTAL CONSOLIDATED EBITDAR
    (sum of (a), plus (b) plus (c))
    
    $                    

     

    Schedule 3
    
    CONSOLIDATED CAPITAL EXPENDITURES

    Consolidated Capital Expenditures for:

     
    
    _____ quarter _____
    
    $                   
    
       
    
    _____ quarter _____
    
    $                   
    
       
    
    _____ quarter _____
    
    $                   
    
       
    
    _____ quarter _____
    
    $                   
    
       
    
    Total
    
     
    
    $                    

     
    
    Schedule 4
    
    NET REVENUES

    Net Revenues:

     
    
    _____ month _____
    
    $___________
    
     
    
    _____ month _____
    
    $___________
    
     
    
    _____ month _____
    
    $___________
    
     
    
    _____ month _____
    
    $___________
    
     
    
    _____ month _____
    
    $___________
    
     
    
    _____ month _____
    
    $___________
    
     
    
    Total
    
    $___________

     

    Schedule 4
    
    CONSOLIDATED DIVIDENDS

    Consolidated Dividends for:

     
    
    _____ quarter _____
    
    $                   
    
       
    
    _____ quarter _____
    
    $                   
    
       
    
    _____ quarter _____
    
    $                   
    
       
    
    _____ quarter _____
    
    $                   
    
       
    
    Total
    
     
    
    $                    

    ANNEX 1 TO SECOND AMENDMENT TO CREDIT AGREEMENT

    FORM OF FIRST AMENDMENT TO MORTGAGE

    PLEASE CROSS INDEX TO
    
    DOCUMENT RECORDED AS

    :
    
    
    DOCUMENT 0010449825
    
    
    COOK COUNTY, ILLINOIS

    

    PREPARED BY AND AFTER
    RECORDING RETURN TO:
    S. Jefferson Greenway, Esq.
    Jones, Day, Reavis & Pogue
    3500 SunTrust Plaza
    303 Peachtree Street, NE
    Atlanta, Georgia 30308-3242

    FIRST AMENDMENT TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
    RENTS AND FIXTURE FILING

    THIS FIRST AMENDMENT TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
    AND RENTS AND FIXTURE FILING (this "Amendment") made this ____ day of
    ______________, 2002, by STEREO OPTICAL COMPANY, INC., an Illinois
    corporation, having a mailing address of c/o Gerber Scientific, Inc., 83
    Gerber Road West, South Windsor, Connecticut 06074, Attention: Chief
    financial Officer ("Obligor") WACHOVIA BANK, N.A. ("Wachovia"), having a
    mailing address of 191 Peachtree Street, 30th Floor, Atlanta, Georgia 30303,
    as collateral agent (together with its successors and assigns, "Collateral
    Agent"), for itself, and for the Secured Parties, as that term is defined in
    the Amended and Restated Credit Agreement dated as of March 14, 2001, by and
    among Gerber Scientific, Inc., Wachovia, as Agent, and the other banks from
    time to time party thereto, as amended by First Amendment to Credit
    Agreement dated as of July 23, 2001 and Second Amendment to Credit Agreement
    dated as of January 31, 2002 (as so amended, and as hereafter amended,
    supplemented, restated or otherwise modified from time to time in accordance
    with its terms, the "Credit Agreement"). Terms defined in the Credit
    Agreement are used herein with the same meanings.

    RECITALS:

 1. Obligor has executed and delivered to Collateral Agent that certain
    Mortgage, Security Agreement, Assignment Of Leases And Rents And Fixture
    Filing (the "Instrument") dated as of May 21, 2001, recorded in the Office
    of the Recorder of Deeds, Cook County, Illinois (the "Records"), as Document
    0010449825, encumbering certain property located in Cook County, Illinois,
    and legally described therein ("the Property").
 2. Obligor and Collateral Agent, for the ratable benefit of the Secured
    Parties, desire to amend the Instrument to identify additional debt secured
    by the Instrument, and Collateral Agent desires to have Obligor reaffirm and
    confirm its obligations under the Instrument;

    NOW, THEREFORE, in consideration of the above recitals and other good and
    valuable consideration, the receipt of which is hereby acknowledged, Obligor
    and Collateral Agent hereby agree as follows:

     a. Recitals. The foregoing recitals are true and correct and are
        incorporated herein by this reference.
     b. Reaffirmation. Obligor reaffirms to Collateral Agent each of the
        representations, warranties, covenants, obligations and agreements of
        Obligor set forth in the Instrument, as amended by this Amendment, with
        the same force and effect as if each were separately stated herein and
        made as of the date hereof, except where such representations or
        warranties relate specifically to a prior date. This Amendment modifies
        and renews the Instrument as herein provided and in no way acts as a
        release or relinquishment of Obligor.
     c. Obligor's Certification. Obligor certifies that the Instrument remains
        in full force and is enforceable in accordance with its terms, as
        amended by this Amendment, and that there exists no defaults, offsets or
        defenses thereunder, or any events which with the giving of notice, the
        passage of time, or both, would constitute a default, offset or defense
        thereunder.
     d. Modification of Instrument. The Instrument is hereby modified, effective
        as of the date hereof, by deleting in its entirety the second
        (unnumbered) paragraph beginning on page 2 of the Instrument, and
        continuing to page 3 thereof (which describes and defines the "Secured
        Obligations"), an by substituting the following therefor:
    
        This Instrument is given to secure Obligor's guaranty pursuant to that
        certain Amended and Restated Subsidiary Guaranty dated March 14, 2001,
        of the following described indebtedness (collectively, the "Secured
        Obligations"):
    
        (a) All Revolver Obligations, including the debt and interest thereon
        evidenced by the Notes, including all of the Dollar Loan Notes and
        Foreign Currency Loan Notes held by the Banks from time to time under
        the Credit Agreement, in the aggregate original principal amount of ONE
        HUNDRED NINETY-FIVE MILLION and NO/100 DOLLARS ($195,000,000.00),
        together with any amendments, supplements, renewals, replacements or
        substitutions of any of such Dollar Loan Notes and Foreign Currency Loan
        Notes, and all other indebtedness, liabilities and obligations of the
        Borrower to the Agent and the Banks under the Credit Agreement, the
        Notes, the Security Documents and the other Loan Documents and of the
        Subsidiaries under the Guaranty Agreement, including, without
        limitation, all principal, interest, fees, costs and indemnification
        amounts, and any extensions and renewals thereof in whole or in part.
    
        (b) All "Secured Obligations" as defined in the Credit Agreement.
    
        (c) All Hedge Obligations, including all obligations of the Borrower or
        any Subsidiary to any Bank or Affiliate thereof with respect to Hedging
        Agreements with such Bank or Affiliate thereof (valued at the
        termination value thereof computed in accordance with a method approved
        by the International Swap Dealers Association and agreed to by the
        Borrower or such Subsidiary in the applicable Hedging Agreement, if any,
        and in any case net of any benefits of the Borrower or such Subsidiary).
    
        (d) all Cash Management Services Obligations;
    
        (e) The performance and discharge of each and every obligation, covenant
        and agreement of Obligor, Borrower and Guarantors, or any of them,
        contained herein and in the Credit Agreement and the other Loan
        Documents.
    
        (f) Any and all additional advances made by the Collateral Agent or by
        any Bank to protect or preserve the Property or the lien and security
        title hereof in and to the Property, or for taxes, assessments or
        insurance premiums as hereinafter provided (whether or not the Obligor
        remains the owner of the Property at the time of such advances).
    
        (g) Any and all other indebtedness now or hereafter owing by Obligor to
        Collateral Agent or any Bank pursuant to the Credit Agreement, whether
        now existing or hereafter arising or incurred, however evidenced or
        incurred, whether express or implied, direct or indirect, absolute or
        contingent, due or to become due, and all renewals, modifications,
        consolidations, replacements and extensions thereof.
    
        (h) All reasonable out-of-pocket costs and expenses incurred by
        Collateral Agent or by any Bank in connection with the enforcement and
        collection of the Secured Obligations, including, without limitation,
        all attorneys' fees and disbursements, and all such costs and expenses
        described in and incurred pursuant to the Credit Agreement or the other
        Loan Documents.
    
     e. Full Force and Effect. Except as amended by this Amendment, the
        Instrument shall in all respects remain in full force and effect.
     f. Counterparts. This Amendment may be executed in one or more
        counterparts, each of which, when executed, shall be deemed an original,
        and all of such counterparts together shall constitute one and the same
        agreement.
     g. Governing Law. This Amendment shall be governed by and construed in
        accordance with the laws of the State of Illinois.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused the Amendment to be executed
under seal by their duly authorized representatives as of the date first above
written.

OBLIGOR

:



 

STEREO OPTICAL COMPANY, an Illinois corporation

By: ____________________________________

Printed Name: ___________________________

Printed Title: ____________________________

 

 

 

   

 

STATE OF ______________

COUNTY OF ______________

            I ____________________ do hereby certify that _____________________,
as ________________ of Stereo Optical Company, Inc., an Illinois corporation,
personally known to me , appeared before me this day in person, and acknowledged
that he/she signed and delivered this instrument on behalf of said corporation
for the uses and purposes therein set forth.

 

 

COLLATERAL AGENT

:



 

 

WACHOVIA BANK, N.A., a national banking association, as Collateral Agent

By: ____________________________________

Printed Name: ___________________________

Printed Title: ____________________________

 

   

 

STATE OF ______________

COUNTY OF ______________

            I ____________________ do hereby certify that _____________________,
as ________________ of Wachovia Bank, N.A., a national banking association,
personally known to me , appeared before me this day in person, and acknowledged
that he/she signed and delivered this instrument on behalf of said corporation
for the uses and purposes therein set forth.

ANNEX 2 TO SECOND AMENDMENT TO CREDIT AGREEMENT

FORM OF FIRST AMENDMENT TO SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this "First Amendment") is dated and
effective as of January 31, 2002 among GERBER SCIENTIFIC, INC., a Connecticut
corporation (the "Company"), each of the undersigned corporations respectively
organized under the laws of the states set forth on the signature pages below
their names (collectively, the "Debtor Subsidiaries", the Company and the Debtor
Subsidiaries being collectively referred to as the "Debtors") and WACHOVIA BANK,
N.A., as Collateral Agent (the "Collateral Agent");



W I T N E S S E T H :

WHEREAS, the Debtors and the Collateral Agent executed and delivered that
certain Security Agreement dated as of March 16, 2001 (the "Security
Agreement");

WHEREAS, the Debtors have and the Collateral Agent, at the direction of the
requisite Secured Parties has, agreed to certain amendments to the Security
Agreement, subject to the terms and conditions hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Debtors and the Collateral Agent hereby
covenant and agree as follows:

1. Definitions. Unless otherwise specifically defined herein, each term used
herein which is defined in the Security Agreement shall have the meaning
assigned to such term in the Security Agreement. Each reference to "hereof",
"hereunder", "herein" and "hereby" and each other similar reference and each
reference to "this Agreement" and each other similar reference contained in the
Security Agreement shall from and after the date hereof refer to the Security
Agreement as amended hereby.

2. Amendments to Security Agreement. (a) The definition of "Approved Depository"
contained in the Security Agreement hereby is amended by deleting it in its
entirety and the following definitions of "Approved Depositary", "Approved
Intermediary" and "Permitted Petty Cash Depositary Accounts" set forth below
hereby are added:

"Approved Depositary" means (x) either (a) the Collateral Agent or a Bank, or
(b) another depositary bank, upon the execution and delivery by the Collateral
Agent and such other depositary bank and the relevant Debtor of a Deposit
Account Security and Control Agreement substantially in the form attached hereto
as Exhibit C and made a part hereof or otherwise in form and substance
reasonably acceptable to the Collateral Agent.

"Approved Intermediary" means (x) either (a) the Collateral Agent or a Bank, or
(b) a securities intermediary, upon the execution and delivery by the Collateral
Agent and such other securities intermediary and the relevant Debtor of a
Securities Account Security and Control Agreement substantially in the form
attached hereto as Exhibit D and made a part hereof or otherwise in form and
substance reasonably acceptable to the Collateral Agent.

"Permitted Petty Cash Depositary Accounts" means any depositary accounts
maintained within the United States of America (including its states,
territories and possessions and the District of Columbia), which may be
maintained with depositary banks which are not Approved Depositaries, so long as
the aggregate collected balance in all such depositary accounts does not at any
time exceed $100,000.

(b) Amendment to Section 3.1.11. Section 3.1.11 of the Security Agreement hereby
is amended by deleting it in its entirety and substituting the following
therefor:

3.1.11 Depository Accounts; Securities Accounts; Collections. (a) As of January
31, 2002, none of the Debtors has depositary accounts in which such Debtor's
cash is deposited within the United States of America (including its states,
territories and possessions and the District of Columbia), except for depositary
accounts maintained with the Agent and one or more of the Banks, and except for
Permitted Petty Cash Depositary Accounts. Each Debtor agrees that it shall not
open a depositary account with any depositary bank in which its cash is
deposited within the United States of America (including its states, territories
and possessions and the District of Columbia), other than with the Agent or one
or more of the Banks, unless such depositary bank becomes an Approved Depositary
and such Debtor delivers to the Collateral Agent an opinion of counsel
reasonably satisfactory to the Collateral Agent regarding enforceability of the
related Depositary Account Security and Control Agreement and the perfection of
the security interest of the Collateral Agent pursuant thereto; provided,
however, that the Debtors may maintain the Permitted Petty Cash Depositary
Accounts.

(b) As of January 31, 2002, there are no securities intermediaries with which
any Debtor has any cash invested within the United States of America (including
its states, territories and possessions and the District of Columbia). Each
Debtor agrees that it shall not open any account with a securities intermediary
in which cash is invested within the United States of America (including its
states, territories and possessions and the District of Columbia) unless such
securities intermediary becomes an Approved Intermediary and such Debtor
delivers to the Collateral Agent an opinion of counsel reasonably satisfactory
to the Collateral Agent regarding enforceability of the related Securities
Account Security and Control Agreement and the perfection of the security
interest of the Collateral Agent pursuant thereto.

(c) With respect to all Account Debtors, promptly after receipt of notice from
the Collateral Agent following the occurrence and during the continuance of an
Event of Default: (i) each Debtor shall (x) deposit all Cash Collections either
with the Collateral Agent or an Approved Depositary and (y) cause each Account
Debtor to remit all cash, checks, drafts, items and other instruments for the
payment of money which it now has or may at any time hereafter receive as
proceeds of the Collateral to the Collateral Agent or an Approved Depositary.
Promptly after receipt by the Approved Depositaries and/or Approved
Intermediaries of notice from the Collateral Agent following the occurrence of
an Enforcement Event, the Collateral Agent shall have the right in the exercise
of its sole discretion to direct all Approved Depositaries and/or Approved
Intermediaries to (i) to cease following entitlement orders and other
instructions from the Debtors and only to follow entitlement orders and other
instructions of the Collateral Agent, and (ii) to remit all cash and investments
and other Cash Collections held by them to the Collateral Agent as often as the
Collateral Agent may require, and to act in accordance with such entitlement
orders and other instructions as the Collateral Agent shall submit to the
Approved Intermediary, and the Approved Intermediaries are hereby authorized and
directed to do so by each of the Debtors upon the Collateral Agent's direction,
and during the existence of an Enforcement Event, none of the Debtors shall be
entitled to draw on the funds or securities or other property held by any
Approved Depositary or Approved Intermediary without the prior written consent
of the Collateral Agent. The Agent shall not give any such notice to Approved
Depositaries and/or Approved Intermediaries unless an Enforcement Event has
occurred which has not been rescinded.

3. Effect of Amendment; Ratification. Except as set forth expressly hereinabove,
all terms of the Security Agreement shall be and remain in full force and
effect, and shall constitute the legal, valid, binding and enforceable
obligations of the Debtors. The amendments contained herein shall be deemed to
have prospective application only, unless otherwise specifically stated herein.
Each of the Debtors hereby restates, ratifies and reaffirms each and every term,
covenant and condition set forth in the Security Agreement effective as of the
date hereof, except, as to representations, where such representations relate
specifically to a prior date.

4. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and
delivered by facsimile transmission, each of which when so executed and
delivered (including by facsimile transmission) shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same instrument.

5. Section References. Section titles and references used in this First
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

6. Further Assurances. Each of the Debtors agrees to take such further actions
as the Collateral Agent shall reasonably request in connection herewith to
evidence the amendments herein contained.

7. Governing Law. This First Amendment shall be governed by and construed and
interpreted in accordance with, the laws of the State of Georgia.

8. Conditions Precedent. This First Amendment shall become effective only upon
receipt by the Collateral Agent of the following items: from each of the parties
hereto of either (i) 2 duly executed counterparts of this First Amendment signed
by such party, or (ii) a facsimile transmission of an executed counterpart of
this First Amendment with the 2 original counterparts to be sent to counsel for
the Collateral Agent by overnight courier.

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
First Amendment as of the day and year first written above.


GERBER SCIENTIFIC, INC.(SEAL)

 

By:__________________________
      Name:
      Title:

 

GERBER TECHNOLOGY, INC.
a Connecticut corporation
GERBER SCIENTIFIC PRODUCTS, INC.,
a Connecticut corporation
GERBER COBURN OPTICAL, INC.,
a Delaware corporation (SEAL)
STEREO OPTICAL COMPANY, INC.,
an Illinois corporation

 

By:   ___________________________
      Name:
      Title:

ACCEPTED AND AGREED TO AS OF
THE DATE FIRST WRITTEN ABOVE:

WACHOVIA BANK, N.A.,               (SEAL)
as Collateral Agent for the Secured Parties

By:                                
Name:
Title:

EXHIBIT C TO FIRST AMENDMENT TO AMENDED AND RESTATED
SECURITY AGREEMENT

FORM OF DEPOSIT ACCOUNT SECURITY
AND CONTROL AGREEMENT

This Agreement

, dated as of ______________, 2002, between WACHOVIA BANK, N.A. ("Collateral
Agent"); [insert name of Gerber entity owning deposit account] ("Debtor"); and
[insert name of Depositary Bank] ("Depositary Bank").



WHEREAS, the Collateral Agent is a party to that certain Security Agreement
dated March 16, 2001 with Gerber Scientific, Inc. and the "Debtor Subsidiaries"
described therein from time to time, as such Security Agreement is amended by
that certain First Amendment thereto (the "First Amendment") dated as of January
31, 2002 (and as further amended or otherwise modified from time to time, the
"Security Agreement"; capitalized terms not defined in this Agreement have the
meaning set forth or incorporated by reference in the Security Agreement) ; and

WHEREAS, the First Amendment requires that the Debtor execute and deliver this
Agreement in order to further secure the Secured Obligations; and

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which the parties hereto
hereby acknowledge, the parties hereto agree as follows:

Section 1. Grant of Security Interest.

The Debtor hereby grants and collaterally assigns to the Collateral Agent, for
the benefit of the Secured Parties, to secure the Secured Obligations, all of
the Debtor's rights to and under that certain deposit account maintained with
the Depositary Bank with the account number ______________ standing in the
Debtor's name (the "Account") on the books of the Depositary Bank, including,
without limitation, all checks, drafts, instruments, monies and rights of
payment deposited and collected therein from time to time, and all of the
Debtor's interest now or hereafter accruing thereon, together with any renewals,
replacements, substitutions thereof and any deposits hereafter made therein or
in any renewals, replacements, substitutions thereof and any and all proceeds of
the foregoing. The Collateral Agent shall have all of the rights, powers and
remedies of a secured party and collateral assignee under the UCC (defined
below) and other applicable law from time to time.



Section 2. Control Agreement.

Depositary Bank hereby represents and warrants to Collateral Agent and Debtor
that (a) the Account has been established in the name of Debtor as recited
above, and (b) except for the claims and interest of Collateral Agent and Debtor
in the Account (subject to any claim in favor of Depositary Bank permitted under
Section 3), Depositary Bank does not know of any claim to or interest in the
Account. All parties to this Agreement agree that the Account is a "deposit
account" within the meaning of Article 9 of the Uniform Commercial Code of the
State of Georgia (the "UCC"). Depositary Bank has not and will not agree with
any third party to comply with instructions or other directions concerning the
Account or the disposition of funds in the Account originated by such third
party without the prior written consent of Collateral Agent and Debtor.
Depositary Bank will comply with written instructions originated by Collateral
Agent directing disposition of the funds in the Account without further consent
by Debtor. Depositary Bank may also comply with instructions directing the
disposition of funds in the Account originated by Debtor or its authorized
representatives until such time as Collateral Agent delivers a written notice to
Depositary Bank that Collateral Agent is thereby exercising exclusive control
over the Account. Such notice is referred to herein as the "Notice of Exclusive
Control." Each Notice of Exclusive Control shall contain a certification by the
Collateral Agent that an Event of Default (defined in the Credit Agreement) has
occurred. Until Depositary Bank receives a Notice of Exclusive Control,
Depositary Bank may distribute to Debtor all interest earned with respect to
funds in the Account. After Depositary Bank receives a Notice of Exclusive
Control, it will cease complying with instructions concerning the Account
originated by Debtor or its representatives and cease distributing interest with
respect to funds in the Account to Debtor. Depositary Bank shall be entitled to
rely upon any instruction order or Notice of Exclusive Control that it
reasonably believes to be from Collateral Agent.



Section 3. Subordination of Security Interest.

Depositary Bank hereby acknowledges the security interest granted to Collateral
Agent by Debtor. Depositary Bank hereby subordinates all security interests,
liens, encumbrances, claims and rights of setoff it may have, now or in the
future, against the Account or any funds in the Account other than in connection
with the payment of Depositary Bank's customary fees and charges pursuant to its
agreement with Debtor and for amounts credited for returned items of payment.



Section 4. Statements, Confirmations and Notices of Adverse Claims.

Depositary Bank will send copies of all statements concerning the Account to
each of Debtor and Collateral Agent at the address set forth under each party's
signature to this Agreement. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or any funds credited thereto,
Depositary Bank will promptly notify Collateral Agent and Debtor thereof.



Section 5. Limited Responsibility of Depositary Bank.

Except for acting on Debtor's instructions in violation of Section 2 above,
Depositary Bank shall have no responsibility or liability to Collateral Agent
for complying with instructions concerning the Account from Debtor or Debtor's
authorized representatives which are received by Depositary Bank before
Depositary Bank receives a Notice of Exclusive Control. Depositary Bank shall
have no responsibility or liability to Debtor for complying with a Notice of
Exclusive Control or complying with instructions concerning the Account
originated by Collateral Agent, and shall have no responsibility to investigate
the appropriateness of any such instruction or Notice of Exclusive Control, even
if Debtor notifies Depositary Bank that Collateral Agent is not legally entitled
to originate any such instruction or Notice of Exclusive Control, unless (a)
Depositary Bank has been served with an injunction, restraining order or other
legal process issued by a court of competent jurisdiction (a "Court Order")
enjoining it from complying and has had a reasonable opportunity to act on such
Court Order, or (b) Depositary Bank acts in collusion with Collateral Agent in
violating Debtor's rights. Depositary Bank shall have no responsibility or
liability to Collateral Agent with respect to the value of the Account or any
asset held therein. This Agreement does not create any obligation or duty of
Depositary Bank other than those expressly set forth herein.



Section 6. Indemnification of Depositary Bank.

Debtor hereby agrees to indemnify and hold harmless Depositary Bank, its
directors, officers, agents and employees against any and all claims, causes of
action, liabilities, lawsuits, demands and damages, including without
limitation, any and all court costs and reasonable attorney's fees, in any way
related to or arising out of or in connection with this Agreement or any action
taken or not taken pursuant hereto, except to the extent caused by Depositary
Bank's gross negligence or willful misconduct.



Section 7. Customer Agreement.

In the event of a conflict between this Agreement and any other agreement
between the Depositary Bank and the Debtor, the terms of this Agreement will
prevail; provided, however, that this Agreement shall not alter or affect any
mandatory arbitration provision currently in effect between Depositary Bank and
Debtor pursuant to a separate agreement.



Section 8. Termination.

This Agreement shall continue in effect until Collateral Agent has notified
Depositary Bank in writing that this Agreement, or its security interest in the
Account, is terminated. Upon receipt of such written notice the obligations of
Depositary Bank hereunder with respect to the operation and maintenance of the
Account after the receipt of such notice shall terminate, Collateral Agent shall
have no further right to originate instructions concerning the Account and any
previous Notice of Exclusive Control delivered by Collateral Agent shall be
deemed to be of no further force and effect. Depositary Bank reserves the right,
unilaterally, to terminate this Agreement, such termination to be effective 60
business days' after written notice thereof is given to Debtor and Collateral
Agent.



Section 9. Complete Agreement.

This Agreement and the instructions and notices required or permitted to be
executed and delivered hereunder set forth the entire agreement of the parties
with respect to the subject matter hereof, and, subject to Section 7 above
supersede any prior and contemporaneous agreements (whether oral or written) of
the parties concerning its subject matter.



Section 10. Amendments.

No amendment, modification or (except as otherwise specified in Section 8 above)
termination of this Agreement, nor any assignment of any rights hereunder
(except to the extent contemplated under Section 12 below), shall be binding on
any party hereto unless it is in writing and is signed by each of the parties
hereto, and any attempt to so amend, modify, terminate or assign except pursuant
to such a writing shall be null and void. No waiver of any rights hereunder
shall be binding on any party hereto unless such waiver is in writing and signed
by the party against whom enforcement is sought.



Section 11. Severability.

If any term or provision set forth in this Agreement shall be invalid or
unenforceable, the remainder of this Agreement, other than those provisions held
invalid or unenforceable, shall be construed in all respects as if such invalid
or unenforceable term or provision were omitted.



Section 12. Successors.

The terms of this Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective corporate successors or
heirs and personal representatives. This Agreement may be assigned by Collateral
Agent to any successor of Collateral Agent under the Security Agreement,
provided that written notice thereof is given by Collateral Agent to Depositary
Bank.



Section 13. Notices.

Except as otherwise expressly provided herein, any notice, order, instruction,
request or other communication required or permitted to be given under this
Agreement shall be in writing and deemed to have been properly given when
delivered in person, or when sent by telecopy or other electronic means and
electronic confirmation of error-free receipt is received or upon receipt of
notice sent by certified or registered United States mail, return receipt
requested, postage prepaid, addressed to the party at the address set forth next
to such party's name on the signature pages to this Agreement. Any party may
change its address for notices in the manner set forth above.



Section 14. Counterparts.

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.



Section 15. Choice of Law.

This Agreement shall be governed by and construed in accordance with the law of
the State of Georgia. The parties agree that [___________________] is the
"Depositary Bank's jurisdiction" for purposes of the UCC.



 

IN WITNESS WHEREOF

, each of the parties hereto has executed and delivered this Agreement as of the
day and year first written above



SIGNATURES:

COLLATERAL AGENT:

WACHOVIA BANK, N.A.


By:_________________________________
Name:
Title:
Notice Address:

191 Peachtree Street, N.E.

Atlanta, Georgia 30303

DEBTOR:

[insert Gerber entity name]


By:_________________________________
Name:
Title:

Notice Address:

____________________________________

____________________________________

DEPOSITARY BANK:

[insert Depositary Bank entity name]


By:_________________________________
Name:
Title:

Notice Address:

____________________________________

____________________________________

 

 

EXHIBIT D TO FIRST AMENDMENT TO

SECURITY AGREEMENT

FORM OF SECURITIES ACCOUNT SECURITY

AND CONTROL AGREEMENT

This Agreement

, dated as of ________________, 2002, between WACHOVIA BANK, N.A. ("Collateral
Agent"); [insert name of Gerber entity owning securities account] ("Debtor");
and [insert name of Securities Intermediary] ("Securities Intermediary").



WHEREAS, the Collateral Agent is a party to that certain Security Agreement
dated March 16, 2001 with Gerber Scientific, Inc. and the "Debtor Subsidiaries"
described therein from time to time, as such Security Agreement is amended by
that certain First Amendment thereto (the "First Amendment") dated as of January
31, 2002 (and as further amended or otherwise modified from time to time, the
"Security Agreement"; capitalized terms not defined in this Agreement have the
meaning set forth or incorporated by reference in the Security Agreement); and

WHEREAS, the First Amendment requires that the Debtor execute and deliver this
Agreement in order to further secure the Secured Obligations; and

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which the parties hereto
hereby acknowledge, the parties hereto agree as follows:

Section 1. Grant of Security Interest.

The Debtor hereby grants and collaterally assigns to the Collateral Agent, for
the benefit of the Secured Parties, to secure the Secured Obligations, all of
the Debtor's rights to and under that certain securities account maintained with
the Securities Intermediary with the account number ______________ standing in
the Debtor's name (the "Account") on the books of the Securities Intermediary,
including, without limitation, all securities, financial assets, investment
property, securities entitlements, instruments, monies and rights of payment
deposited and collected therein from time to time, and all of the Debtor's
interest now or hereafter accruing thereon, together with any renewals,
replacements, substitutions thereof and any deposits hereafter made therein or
in any renewals, replacements, substitutions thereof and any and all proceeds of
the foregoing. The Collateral Agent shall have all of the rights, powers and
remedies of a secured party and collateral assignee under the UCC (defined
below) and other applicable law from time to time.



Section 2. Control Agreement.

Securities Intermediary hereby represents and warrants to Collateral Agent and
Debtor that (a) the Account has been established in the name of Debtor as
recited above, and (b) except for the claims and interest of Collateral Agent
and Debtor in the Account (subject to any claim in favor of Securities
Intermediary permitted under Section 3), Securities Intermediary does not know
of any claim to or interest in the Account. All parties agree that the Account
is a "securities account" within the meaning of Article 8 of the Uniform
Commercial Code as in effect from time to time in the State of Georgia (the
"UCC") and that all property held by Securities Intermediary in the Account will
be treated as financial assets under the UCC. Securities Intermediary has not
and will not agree with any third party that Securities Intermediary will comply
with entitlement orders concerning the Account originated by such third party
without the prior written consent of Collateral Agent and Debtor. Securities
Intermediary will comply with entitlement orders originated by Collateral Agent
concerning the Account without further consent by Debtor. Subject to the
provisions set forth in Section 2(b) below, Securities Intermediary shall also
comply with entitlement orders and other instructions related to trades in the
Account concerning the Account originated by Debtor, or Debtor's authorized
representatives, until such time as Collateral Agent delivers a written notice
to Securities Intermediary that Collateral Agent is thereby exercising exclusive
control over the Account. Such notice is referred to herein as the "Notice of
Exclusive Control." Each Notice of Exclusive Control shall contain a
certification by the Collateral Agent that an Event of Default has occurred.
Until Securities Intermediary receives a Notice of Exclusive Control, Securities
Intermediary may distribute to Debtor all interest and regular cash dividends on
property in the Account. After Securities Intermediary receives a Notice of
Exclusive Control, it will cease complying with entitlement orders or other
instructions concerning the Account originated by Debtor or its representatives
and cease distributing interest and dividends on property in the Account to
Debtor. Securities Intermediary shall be entitled to rely upon any entitlement
order or Notice of Exclusive Control that it reasonably believes to be from
Collateral Agent.



Section 3. Subordination of Security Interest.

Securities Intermediary hereby acknowledges the security interest granted to
Collateral Agent by Debtor. Securities Intermediary hereby confirms that the
Account is a cash account and that it will not advance any margin or other
credit to Debtor nor hypothecate any securities carried in the Account except in
connection with the settlement of trading activity permitted to be conducted by
the Debtor hereunder. Securities Intermediary hereby subordinates all security
interests, liens, encumbrances, claims and rights of setoff it may have, now or
in the future, against the Account or any property carried in the Account or any
free credit balance in the Account other than in connection with activities in
which Debtor is permitted to engage hereunder, including the payment of
Securities Intermediary's customary fees, commissions and other charges pursuant
to its agreement with Debtor and for payment or delivery of financial assets
purchased or sold for or from the Account.



Section 4. Statements, Confirmations and Notices of Adverse Claims.

Securities Intermediary will send copies of all statements and confirmations
concerning the Account to each of Debtor and Collateral Agent at the address set
forth under each party's signature to this Agreement. Upon receipt of written
notice of any lien, encumbrance or adverse claim against the Account or in any
financial asset carried therein, Securities Intermediary will promptly notify
Collateral Agent and Debtor thereof.



Section 5. Limited Responsibility of Securities Intermediary.

Except for permitting a withdrawal or payment in violation of Sections 2 or 3
above or advancing margin or other credit to Debtor in violation of Section 3
above, Securities Intermediary shall have no responsibility or liability to
Collateral Agent for complying with entitlement orders concerning the Account
from Debtor or Debtor's authorized representatives which are received by
Securities Intermediary before Securities Intermediary receives a Notice of
Exclusive Control. Securities Intermediary shall have no responsibility or
liability to Debtor for complying with a Notice of Exclusive Control or
complying with entitlement orders concerning the Account originated by
Collateral Agent, and shall have no responsibility to investigate the
appropriateness of any such entitlement order or Notice of Exclusive Control,
even if Debtor notifies Securities Intermediary that Collateral Agent is not
legally entitled to originate any such entitlement order or Notice of Exclusive
Control, unless (a) Securities Intermediary has been served with an injunction,
restraining order or other legal process issued by a court of competent
jurisdiction (a "Court Order") enjoining it from complying and has had a
reasonable opportunity to act on such Court Order, or (b) Securities
Intermediary acts in collusion with Collateral Agent in violating Debtor's
rights. Securities Intermediary shall have no responsibility or liability to
Collateral Agent with respect to the value of the Account or any asset held
therein. This Agreement does not create any obligation or duty of Securities
Intermediary other than those expressly set forth herein.



Section 6. Indemnification of Securities Intermediary.

Debtor hereby agrees to indemnify and hold harmless Securities Intermediary, its
directors, officers, agents and employees against any and all claims, causes of
action, liabilities, lawsuits, demands and damages, including without
limitation, any and all court costs and reasonable attorney's fees, in any way
related to or arising out of or in connection with this Agreement or any action
taken or not taken pursuant hereto, except to the extent caused by Securities
Intermediary's gross negligence or willful misconduct.



Section 7. Customer Agreement.

In the event of a conflict between this Agreement and any other agreement
between the Securities Intermediary and the Debtor, the terms of this Agreement
will prevail; provided, however, that this Agreement shall not alter or affect
any mandatory arbitration provision currently in effect between Securities
Intermediary and Debtor pursuant to a separate agreement.



Section 8. Termination.

This Agreement shall continue in effect until Collateral Agent has notified
Securities Intermediary in writing that this Agreement, or its security interest
in the Account, is terminated. Upon receipt of such written notice the
obligations of Securities Intermediary hereunder with respect to the operation
and maintenance of the Account after the receipt of such notice shall terminate,
Collateral Agent shall have no further right to originate entitlement orders
concerning the Account and any previous Notice of Exclusive Control delivered by
Collateral Agent shall be deemed to be of no further force and effect.
Securities Intermediary reserves the right, unilaterally, to terminate this
Agreement, such termination to be effective 60 business days' after written
notice thereof is given to Debtor and Collateral Agent.



Section 9. Complete Agreement.

This Agreement and the instructions and notices required or permitted to be
executed and delivered hereunder set forth the entire agreement of the parties
with respect to the subject matter hereof, and, subject to Section 7 above
supersede any prior and contemporaneous agreements (whether oral or written) of
the parties concerning its subject matter.



Section 10. Amendments.

No amendment, modification or (except as otherwise specified in Section 8 above)
termination of this Agreement, nor any assignment of any rights hereunder
(except to the extent contemplated under Section 12 below), shall be binding on
any party hereto unless it is in writing and is signed by each of the parties
hereto, and any attempt to so amend, modify, terminate or assign except pursuant
to such a writing shall be null and void. No waiver of any rights hereunder
shall be binding on any party hereto unless such waiver is in writing and signed
by the party against whom enforcement is sought.



Section 11. Severability.

If any term or provision set forth in this Agreement shall be invalid or
unenforceable, the remainder of this Agreement, other than those provisions held
invalid or unenforceable, shall be construed in all respects as if such invalid
or unenforceable term or provision were omitted.



Section 12. Successors.

The terms of this Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective corporate successors or
heirs and personal representatives. This Agreement may be assigned by Collateral
Agent to any successor of Collateral Agent under the Security Agreement,
provided that written notice thereof is given by Collateral Agent to Securities
Intermediary.



Section 13. Notices.

Except as otherwise expressly provided herein, any notice, order, instruction,
request or other communication required or permitted to be given under this
Agreement shall be in writing and deemed to have been properly given when
delivered in person, or when sent by telecopy or other electronic means and
electronic confirmation of error-free receipt is received or upon receipt of
notice sent by certified or registered United States mail, return receipt
requested, postage prepaid, addressed to the party at the address set forth next
to such party's name on the signature pages to this Agreement. Any party may
change its address for notices in the manner set forth above.



Section 14. Counterparts.

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.



Section 15. Choice of Law.

Regardless of any provision in any other agreement relating to the Account, the
parties hereto agree that, subject to Section 8 of this Agreement, the
establishment and maintenance of the Account, and all interests, duties and
obligations with respect to the Account and this Agreement shall be governed by
the law of the State of New York.



 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Agreement as of the day and year first written above.

SIGNATURES:

COLLATERAL AGENT:

WACHOVIA BANK, N.A.


By:_________________________________
Name:
Title:
Notice Address:

191 Peachtree Street, N.E.

Atlanta, Georgia 30303

DEBTOR:

[insert Gerber entity name]


By:_________________________________
Name:
Title:

Notice Address:

____________________________________

____________________________________

SECURITIES INTERMEDIARY:

[insert Securities Intermediary entity name]

By:_________________________________
Name:
Title:

Notice Address:

____________________________________

____________________________________

 

 